Exhibit 10.85

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into this 9th
day of May, 2005, by and among CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.
(“CARR”), PROXIM WIRELESS NETWORKS, INC., f/k/a PROXIM, INC. (“PROXIM
WIRELESS”), and its parent PROXIM CORPORATION (“PROXIM CORP”, collectively with
PROXIM WIRELESS, “PROXIM” unless specified otherwise).

 

RECITALS

 

A.                                   On or about August 25, 1999, CARR’s
predecessor-in-interest, CARRAMERICA REALTY CORPORATION, and PROXIM, INC.
entered into a written lease (the “Lease”) for premises known as Building A,
located at 510 DeGuigne, Sunnyvale, California; Building B, located at 935
Stewart Drive, Sunnyvale, California; and Building C, located at 945 Stewart
Drive, Sunnyvale, California, as more particularly described in Exhibit A in the
Lease (the “Premises”).

 

B.                                     On or about June 6, 2003, PROXIM, INC.
entered into a written Sublease (the “Vitria Sublease”) for Building C, located
at 945 Stewart Drive, Sunnyvale, California (the “Vitria Premises”) with Vitria
Technology, Inc. (“Vitria”). On or about June 15, 2003, CARRAMERICA REALTY
CORPORATION, PROXIM, INC., and Vitria entered into a written Sublease Consent
and Agreement (the “Sublease Consent and Agreement”).

 

C.                                     PROXIM is currently downsizing the
business it conducts on the Premises, has informed CARR that it may not continue
to perform pursuant to the terms of the Lease as more specifically set forth in
PROXIM CORP’s most recent securities filings with the United States

 

--------------------------------------------------------------------------------


 

Securities and Exchange Commission, and has requested CARR to terminate the
Lease and allow PROXIM to relocate to smaller and less expensive premises owned
by CARR. CARR has agreed to such early termination of the Lease provided that,
as more particularly set forth below in this Agreement: (a) PROXIM pays to CARR
the amounts set forth herein as and when required under this Agreement;
(b) PROXIM vacates and surrenders the Premises to CARR in the condition required
under this Agreement on or before the Termination Date (as defined herein);
(c) PROXIM CORP executes the New Lease, as defined herein; (d) PROXIM releases
CARR, effective as of the Termination Date, from any further obligation or
liability under the Lease; and (e) all of the other conditions set forth herein
are satisfied.

 

D.                                    CARR and PROXIM have agreed that PROXIM
CORP will occupy space at Bayshore Center, 2115 O’Nel Drive, San Jose,
California, owned by CARR (the “New Premises”). PROXIM CORP and CARR will
execute a new lease for the New Premises (the “New Lease”) in the form attached
hereto as Exhibit A.

 

E.                                      All capitalized terms not specifically
defined in this Agreement shall have the same meanings and definitions as set
forth in the Lease.

 

WHEREFORE, in consideration of the promises and covenants set forth herein it is
hereby agreed as follows:

 

AGREEMENT

 

1.                                       Amendment to Lease. This Agreement
shall constitute an amendment to the Lease and shall be effective as of the date
of this Agreement. Except as expressly modified herein all of the terms and
conditions of the Lease shall remain in full force and effect and the

 

2

--------------------------------------------------------------------------------


 

parties shall otherwise comply in all respects with the Lease through the
Termination Date as hereinafter defined.

 

2.                                       Termination of Lease. CARR and PROXIM
hereby mutually agree that, conditioned upon the satisfaction or waiver of all
of the conditions set forth in Section 3 below, the Lease will permanently and
irrevocably terminate as of June 15, 2005 (the “Termination Date”). PROXIM shall
continue to perform all of the obligations required to be performed by PROXIM
under the Lease prior to the termination of the Lease on the Termination Date.
PROXIM shall vacate the Premises on or before 5:00 p.m. on the Termination Date
and deliver possession thereof to CARR vacant and in broom clean condition,
other than the Vitria Premises, and CARR agrees that the same shall satisfy
PROXIM’s surrender obligations in the Lease. In addition to all of the remedies
provided for herein and at law, if PROXIM fails to vacate the Premises as agreed
herein, then PROXIM WIRELESS shall pay CARR hold-over rent as provided in the
Lease for each month or any portion thereof that PROXIM remains in possession of
the Premises from and after June 15, 2005. The parties agree that, except to the
extent that the releases as set forth in Section 6 of this Agreement become
effective, the termination of the Lease shall not extinguish, release or
discharge PROXIM of its obligations under the Lease, and notwithstanding the
termination of the Lease, PROXIM shall remain liable for obligations under the
Lease and California law, including, but not limited to, obligations arising
under Section 1951.2 of the California Civil Code, if any.

 

3.                                       Conditions Precedent to Lease
Termination.

 

3.1                                 Concurrent with execution and delivery of
this Agreement and as separate and independent conditions precedent for the
benefit of CARR to the effectiveness of this

 

3

--------------------------------------------------------------------------------


 

Agreement and the documents executed hereunder and the deliveries made hereunder
and as consideration for CARR’s agreement to terminate the Lease early, PROXIM
must timely satisfy each and every condition and/or obligation on its part to be
satisfied as set forth in this Section 3.1 below. If any of the following
conditions do not occur, then this Agreement shall automatically terminate and
be of no further force or effect.

 

3.1.1                        Concurrent with PROXIM’s execution and delivery of
this Agreement to CARR, PROXIM shall pay to CARR the Base Rent and estimated
Operating Cost Share Rent and Tax Share Rent that comes due from June 1, 2005
through the Termination Date in the amount of $246,593.48 (the “June Rent”),
which payment shall constitute full satisfaction of PROXIM’s obligation to pay
rent under the Lease during such period.

 

3.1.2                        Concurrent with PROXIM’s execution and delivery of
this Agreement to CARR, PROXIM shall deliver to CARR the Stipulation for Entry
of Judgment attached hereto as Exhibit B (the “Stipulation”) which shall have
been fully signed by PROXIM WIRELESS AND PROXIM CORP and PROXIM’s legal counsel
to support PROXIM’s promise to vacate the Premises (other than the Vitria
Premises).

 

3.1.3                        Concurrent with PROXIM’s execution and delivery of
this Agreement to CARR, PROXIM shall pay CARR the sum of One Million and 00/100
Dollars ($1,000,000) in certified funds or by wire transfer.

 

3.1.4                        Concurrent with PROXIM’s execution and delivery of
this Agreement to CARR, CARR and PROXIM CORP shall enter into the New Lease.

 

4

--------------------------------------------------------------------------------


 

3.1.5                        Concurrent with PROXIM’s execution and delivery of
this Agreement to CARR, PROXIM shall transfer the Vitria Security Deposit (as
defined below) to CARR.

 

3.1.6                        Concurrent with PROXIM’s execution and delivery of
this Agreement to CARR, PROXIM shall pay to CARR the following amount as the
security deposit under the New Lease: Seventy-One Thousand Two Hundred Fifty and
00/100 Dollars ($71,250.00).

 

3.1.7                        All of the amounts payable by PROXIM to CARR
pursuant to Sections 3.1.1 through 3.1.6 above are collectively referred to
hereinafter as the “Payment Obligations.”

 

3.2                                 Concurrent with CARR’s execution and
delivery of this Agreement to PROXIM and as separate and independent conditions
precedent for the benefit of PROXIM to the effectiveness of this Agreement and
the documents executed hereunder and the deliveries made hereunder and as
consideration for PROXIM’s agreement to enter into this Agreement:

 

3.2.1                        CARR and PROXIM CORP shall enter into the New
Lease.

 

3.2.2                        CARR shall deliver possession of the New Premises
to PROXIM CORP immediately upon the mutual execution and delivery of the New
Lease by CARR and PROXIM CORP as provided in, and in the condition required
under, the New Lease.

 

4.                                       No Other Tenants; Vitria Sublease.
PROXIM represents and warrants that, to PROXIM’s best knowledge, based upon
PROXIM’s acts (but with no representation by PROXIM as to the acts of CARR),
PROXIM WIRELESS is the sole lawful tenant under the Lease.

 

5

--------------------------------------------------------------------------------


 

PROXIM further represents and warrants that it has not sublet, assigned,
conveyed, encumbered or otherwise transferred any of its right, title or
interest under the Lease or arising from its use or occupancy of the Premises,
and no other person, partnership, corporation or other entity has any right,
title or interest in the Lease or the Premises, or the right to occupy or use
all or any portion of the Premises, in cither case arising through PROXIM,
except for the Vitria Sublease. PROXIM will take all steps reasonably requested
by CARR not inconsistent with the terms of this Agreement and without expending
more than a nominal sum to effectuate conversion of the Vitria Sublease to a
direct lease with CARR as of the Termination Date and PROXIM shall, immediately
following the mutual execution and delivery of this Agreement by CARR and
PROXIM, instruct Vitria to commence paying the Vitria Sublease rent to CARR as
of June 1, 2005 and thereafter. Further, the security deposit held by PROXIM
under the Vitria Sublease in the amount of $80,300.28 (the “Vitria Security
Deposit”) shall be transferred to CARR to hold as a security deposit under the
Vitria Sublease concurrently with the execution and delivery of this Agreement
by PROXIM. Except as modified herein, PROXIM WIRELESS shall continue to comply
with all of its obligations under the Vitria Sublease and the Sublease Consent
and Agreement.

 

Notwithstanding any contrary provision of the Vitria Sublease or the Sublease
Consent and Agreement, CARR shall be entitled to the payment of rent under the
Vitria Sublease for the period June 1-15, 2005 directly from Vitria. CARR and
PROXIM acknowledge that the June Rent payable by PROXIM to CARR pursuant to
Section 3.1.1 above includes the rent payable for the Vitria Premises for the
period June 1-15, 2005, and therefore, upon CARR’s receipt of the payment from
Vitria of the Vitria Sublease rent for June, 2005, CARR shall promptly reimburse
to PROXIM the Vitria Sublease rent for the period June 1-15, 2005.
Alternatively, if Vitria pays

 

6

--------------------------------------------------------------------------------


 

PROXIM rather than CARR for the Vitria Sublease rent for June, 2005, then PROXIM
shall, promptly upon receipt of Vitria’s payment, pay to CARR the Vitria
Sublease rent for the period June 16-30, 2005. PROXIM agrees that Vitria’s
payment of the Vitria Sublease rent for June, 2005 to CARR shall satisfy and
discharge Vitria’s obligation for paying rent under the Vitria Sublease for
June, 2005 to the full extent of such payments made to CARR.

 

Prior to the Termination Date, CARR shall irrevocably make and communicate to
Vitria the election set forth in
Section 4.1(a) of the Sublease Consent and Agreement. CARR shall at all times
thereafter for the remainder of the term of the Vitria Sublease respect and
abide by such election.

 

All revenues, income, receivables, costs, expenses and payables relating to the
Vitria Sublease (including, without limitation, rents payable and receivable,
Operating Costs Share Rent, Tax Share Rent, and subtenant reimbursements) shall
be prorated between CARR and PROXIM as of the Termination Date in a reasonable
and equitable manner consistent with the terms of this Agreement and the manner
of proration customarily employed in real estate transactions in Santa Clara
County, California. CARR and PROXIM, as the case may be, shall promptly pay
amounts due the other party in accordance with the terms hereof.

 

Rents and other payments under the Vitria Sublease which have not yet been paid
as of the Termination Date shall be prorated as of the Termination Date. CARR
shall have no obligation to collect for PROXIM any rents or other charges from
Vitria applicable to periods prior to the Termination Date, nor shall CARR have
any obligation to litigate or declare a default under the Vitria Sublease by
reason of any such unpaid amounts applicable to periods prior to the Termination
Date. From and after the Termination Date, PROXIM shall only have the right to

 

7

--------------------------------------------------------------------------------


 

institute or continue any legal, equitable or other action, suit, or arbitration
or pursue any claim against Vitria for unpaid rent owing for the period of
June 1-15, 2005 under the Sublease. Subject to the foregoing, from and after the
Termination Date, PROXIM shall have no right to institute or continue any legal,
equitable or other action, suit, or arbitration or pursue any claim against
Vitria for any matter relating to the Vitria Sublease, the Sublease Consent and
Agreement, or the Vitria Premises (other than a counterclaim, affirmative
defense, or cross-complaint in an action initiated by Vitria), except future
claims of any third parties for which PROXIM is entitled to defense and
indemnity under the Vitria Sublease or the Sublease Consent and Agreement or at
law, or any third party subrogation claim arising out of matters relating to the
tenancy of Vitria for the period on or prior to the Termination Date which may
be brought against Vitria or PROXIM and for which Vitria is responsible under
the Vitria Sublease. In the event that PROXIM has a claim against Vitria for
delinquent rents which relate to the period prior to the Termination Date, or in
connection with PROXIM’s right to payment from CARR for the Vitria Sublease rent
for the period June 1-15, 2005, if applicable, then in determining PROXIM’s
right to payments from CARR for such amounts, any rents collected by CARR, if
any, net of the costs of collection (including attorneys’ fees), shall be
applied first to amounts currently due and then to amounts most recently
overdue.

 

Subsequent to the Termination Date, CARR and PROXIM shall each render periodic
accountings to the other of amounts received or paid by them subject to
proration and, if such accountings show any amounts owing from one party to the
other, the party owing such amount shall promptly pay it. CARR and PROXIM shall
each have access to the other’s books and records regarding the Vitria Sublease,
on reasonable notice during normal business hours, to the extent such books and
records are reasonably necessary in order to verify such accountings.

 

8

--------------------------------------------------------------------------------


 

PROXIM has not received written notice of, and to PROXIM’s actual knowledge,
without inquiry (i) there are no uncured defaults by PROXIM under the Vitria
Sublease, (ii) PROXIM has received no notice of any pending, threatened or
contemplated actions, suits, arbitrations, claims or proceedings, at law or in
equity, affecting the Vitria Sublease or the Vitria Premises, and (iii) Vitria
has not given any notice to PROXIM of any defenses to, offsets or claims against
rents payable or any other obligations under the Vitria Sublease.

 

PROXIM hereby represents and warrants to CARR as follows:

 

(1)  that the Vitria Sublease (i) has been duly authorized and executed by
PROXIM WIRELESS, (ii) is in full force and effect according to the terms set
forth therein, and (iii) sets forth the entire agreement between PROXIM and
Vitria with respect to the Vitria Premises;

 

(2)  PROXIM has not granted any tenant improvement allowance or other tenant
allowance or cash payment (e.g., refurbishment allowance or moving allowance) to
Vitria which has not been paid to or credited to Vitria prior to the date of
this Agreement;

 

(3)  All of PROXIM’s obligations under the Vitria Sublease, which accrued prior
to the date of this Agreement, have been performed in accordance with the
requirements thereof;

 

(4)  Vitria has not been released or discharged, voluntarily by PROXIM, from any
future obligation related to the Vitria Sublease;

 

(5)  Vitria is in occupancy of the Vitria Premises;

 

9

--------------------------------------------------------------------------------


 

(6)  As of the Termination Date, neither PROXIM’s interest in the Vitria
Sublease nor any of the rentals due or to become due under the Vitria Sublease
shall be assigned, encumbered or subject to any liens;

 

(7)  All prepaid rent set forth in the Vitria Sublease has previously been
applied to monthly base rent payments due under the Vitria Sublease prior to the
date of this Agreement, and there is no remaining unapplied portion of any
prepaid rent; and

 

(8)  To PROXIM’s actual knowledge, without inquiry, Vitria is not now in default
in the performance of any covenant, agreement or condition contained in the
Vitria Sublease, nor is there now any fact or condition which, with the passage
of time or the giving of notice, or both, would constitute a default by Vitria
under the Vitria Sublease.

 

From and after the date of this Agreement, through and including the Termination
Date, PROXIM shall:

 

(a)                                  Not modify, extend, terminate or otherwise
change any of the terms, covenants or conditions of the Vitria Sublease, or
approve or disapprove of any assignment thereof, or enter into new subleases or
any other obligations or agreements affecting the Premises, or any portion
thereof, without the prior written consent of CARR in any such instance, which
consent may be withheld in CARR’s sole discretion;

 

(b)                                 Not accept from Vitria payment of rent for
any period after June, 2005 or apply any security deposit to rent or any other
sum due from, or on account of any default by, Vitria;

 

10

--------------------------------------------------------------------------------


 

(c)                                  Promptly notify CARR of any change with
respect to the Vitria Sublease, or of any event or circumstance which makes any
representation or warranty of PROXIM under this Section 4 untrue or misleading
in any material respect; and

 

(d)                                 Not approve or disapprove any change in any
of the terms, covenants or conditions of the Vitria Sublease, or the assignment
or termination thereof, and shall not approve or disapprove any new subleases of
the Premises, or any portion thereof, or any new sub-subleases of the Vitria
Premises, without the prior written consent of CARR in any such instance, which
consent may be withheld in CARR’s sole discretion.

 

In addition to PROXIM’s indemnity obligations as set forth in the Lease and
elsewhere in this Agreement, and notwithstanding any contrary provision of this
Agreement, PROXIM hereby agrees to indemnify, protect, defend and hold CARR and
its officers, directors, partners, agents, attorneys, and employees harmless
from and against any and all claims, losses, liabilities, actions, causes of
action, penalties, demands, and expenses of any kind or nature, including
reasonable attorneys’ fees and costs, arising out of, resulting from, or
relating to any breach by PROXIM, on or prior to the Termination Date, of any of
PROXIM’s obligations under the Vitria Sublease, provided that PROXIM’s liability
under the express indemnity set forth in this paragraph shall not exceed
Twenty-Five Thousand Dollars ($25,000.00) in the aggregate.

 

4A.  Letter of Credit. CARR and PROXIM hereby acknowledge and agree that, in
accordance with the terms of Section 22 of the Lease, CARR currently holds an
Irrevocable Standby Letter of Credit, namely Irrevocable Standby Letter of
Credit No. SVBSF002376 in the amount of $466,106.50 (the “Letter of Credit”),
which Letter of Credit was issued by Silicon Valley Bank (the “LC Lender”).
PROXIM acknowledges that neither the Letter of Credit nor the

 

11

--------------------------------------------------------------------------------


 

proceeds thereof are an asset of PROXIM, and in the event of a bankruptcy action
filed by or against PROXIM, they shall not be part of the Tenant’s estate.
Immediately upon the full execution and delivery of this Agreement by CARR and
PROXIM, PROXIM shall cause the Letter of Credit to be amended by the LC Lender
(the “LC Amendment”) and shall deliver the LC Amendment to CARR within three
(3) business days after the full execution and delivery of this Agreement by
CARR and PROXIM. The LC Amendment shall (i) incorporate into the Letter of
Credit a new certification which may be given by CARR to the LC Lender for the
purpose of drawing upon the Letter of Credit, and (ii) provide that such
certification, if given by CARR, shall be given independently of (and not in
conjunction with or in addition to) any other certifications presently required
in the current form of the Letter of Credit (prior to any amendment pursuant to
this Section 4A) for drawings to be made by CARR. The new certification provided
for in the LC Amendment shall be consistent with the provision set forth in
Exhibit C attached hereto. In addition, the form and content of such LC
Amendment shall be subject to CARR’s prior written approval, and such LC
Amendment shall be obtained by PROXIM at PROXIM’s sole cost. Immediately
following delivery of the LC Amendment by PROXIM to CARR in compliance with the
foregoing provisions, CARR shall have the right to draw down upon the entire
amount of the Letter of Credit, and keep the proceeds of such draw for CARR’s
own account. CARR shall use commercially reasonable efforts to draw upon the
full amount of the Letter of Credit immediately following the delivery by PROXIM
to CARR of the LC Amendment in compliance with the foregoing terms of this
Section 4A, and PROXIM shall exercise commercially reasonable efforts to assist
CARR in its effort to draw upon the full amount of the Letter of Credit (without
expending more than a nominal sum and in a manner not inconsistent with the
terms of this Agreement), including, but not limited to, by confirming to the

 

12

--------------------------------------------------------------------------------


 

LC Lender that CARR has the right to draw on the full amount of the Letter of
Credit, and by executing any and all documents reasonably required by either
CARR or the LC Lender in connection with any draw request and taking any other
actions necessary to facilitate the draw on the Letter of Credit. Any costs or
fees charged by the LC Lender in connection with CARR’s draw thereof (the “LC
Fees”) shall be reimbursed by PROXIM to CARR promptly upon CARR’s submission of
an invoice to PROXIM for such amounts, provided that any such fees charged by
the LC Lender for CARR’s draw (as opposed to the fees charged for the LC
Amendment, which shall be payable by PROXIM in any event) which equal less than
Five Hundred Dollars ($500.00) in the aggregate shall be payable by CARR without
reimbursement from PROXIM. If, despite using commercially reasonable efforts to
draw the entire amount of the Letter of Credit, CARR is unable to do so by
May 20, 2005, CARR shall promptly inform PROXIM of such failure and demand a
cash payment from PROXIM in the amount of the unsatisfied draw, which amount
shall be payable by PROXIM to CARR within five (5) business days of CARR’s
request therefor (the “LC Payment”). PROXIM’s failure to timely pay such amount
shall constitute the failure of a Release Condition to occur, which shall cause
CARR’s release under Section 6.2 below to be ineffective and shall entitle CARR
to the rights and remedies set forth in Sections 6.2 and 7 below. Concurrently
with PROXIM’s making of the LC Payment, CARR shall return the Letter of Credit
to PROXIM. Notwithstanding any contrary provision of the Lease or this
Agreement, PROXIM shall not be obligated to replenish the Letter of Credit
pursuant to Section 22 of the Lease upon CARR’s draw on the Letter of Credit
pursuant to this Section 4A, provided that the Lease terminates pursuant to this
Agreement.

 

4B.  Delivery of New Premises. CARR shall deliver possession of the New Premises
to PROXIM CORP immediately upon the mutual execution and delivery of the New
Lease by

 

13

--------------------------------------------------------------------------------


 

CARR and PROXIM CORP, as provided in, and in the condition required under, the
New Lease. Notwithstanding any contrary provision of this Agreement, the
condition precedent set forth in Section 3.2.2 above and CARR’s obligation under
this Section 4B shall be deemed timely satisfied if CARR delivers possession of
the New Premises within three (3) business days following the date of the mutual
execution and delivery of the New Lease by CARR and PROXIM CORP.

 

5.                                       Default. Upon any default by PROXIM of
its obligation to vacate the Premises under this Agreement, subject to
Section 3.2 above, in addition to all other remedies available to CARR under
this Agreement, CARR shall have the right to entry of judgment on the terms and
conditions set forth in the Stipulation.

 

6.                                       Releases.

 

The terms of Section 6.2 below shall be effective, if at all, only upon the
occurrence of all of the following conditions within the notice and cure periods
set forth in Section 7 below, unless the failure to occur was due to CARR’s
breach of its obligations under this Agreement: (i) the timely satisfaction of
all of the conditions set forth in Section 3.1 above, (ii) PROXIM’s vacation and
surrender of the Premises (excluding the Vitria Premises) prior to 5:00 p.m. on
the Termination Date in accordance with the terms of Section 2 above, subject to
Section 3.2 above, and (iii) the receipt by CARR of the LC Amendment, the LC
Fees, and the Letter of Credit Proceeds or the LC Payment, in accordance with
and by the deadlines set forth in Section 4A above, provided CARR has complied
with its obligations under Section 4A above (the foregoing conditions set forth
in items (i) through (iii) above are referred to herein as the “Release

 

14

--------------------------------------------------------------------------------


 

Conditions”). The terms of Section 6.1 below shall be effective upon mutual
execution of this Agreement.

 

6.1                                 Release by PROXIM. Subject to Section 3.2,
except with respect to the obligations arising under this Agreement and the New
Lease, or any of their exhibits, or any other documents contemplated hereunder,
PROXIM, on behalf of itself and each of its successors, heirs, assigns,
partners, officers, directors, shareholders, trustees, beneficiaries, insurers,
and persons and entities holding beneficial interests, releases and absolutely
and forever discharges CARR, and its successors, heirs, assigns, agents,
employees, representatives, partners, officers, directors, shareholders, parent
companies, trustees, beneficiaries, insurers and persons and entities holding
beneficial interests from all claims, demands, causes of action, whether or not
now known, suspected or claimed, which as of the date hereof, the Termination
Date, or thereafter, it ever had, now has, claims to have had, or may have had
relating to the Lease and/or the Premises against CARR, including, but not
limited to, any obligations of CARR to refund to PROXIM or credit against any
Rent due under the Lease any overpayment by PROXIM for increases in Operating
Cost Share Rent and Tax Share Rent in accordance with the annual reconciliation
of Operating Costs and Taxes as set forth in the Lease, except future claims of
any third party for which PROXIM is entitled to defense and indemnity under the
Lease or at law or any third party subrogation claim arising out of matters
relating to the Lease which may be brought against PROXIM for which CARR is
responsible under the Lease.

 

PROXIM acknowledges that it is familiar with Section 1542 of the California
Civil Code which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of

 

15

--------------------------------------------------------------------------------


 

executing the release, which if known by him or her must have materially
affected his or her with the debtor.”

 

PROXIM waives and relinquishes any rights it may have under Section 1542 to the
full extent it may lawfully waive such rights.

 

6.2.                              Contingent Release by CARR. Except with
respect to the obligations arising under this Agreement or any of its exhibits
or any other documents contemplated hereunder, CARR, on behalf of itself and
each of its successors, heirs, assigns, partners, officers, directors,
shareholders, trustees, beneficiaries, insurers, and persons and entities
holding beneficial interests, releases and absolutely and forever discharges
PROXIM, and its respective successors, heirs, assigns, agents, employees,
representatives, partners, officers, directors, shareholders, parent companies,
trustees, beneficiaries, insurers and persons and entities holding beneficial
interests from all claims, demands, causes of action, whether or not now known,
suspected or claimed, which as of the date hereof, the Termination Date, or
thereafter, it ever had, now has, claims to have had, or may have had against
PROXIM relating to the Lease and/or the Premises, with the exception of (i) the
future claims of any third party for which CARR is entitled to defense and
indemnity under the Lease or the Sublease Consent and Agreement, or at law or
any third party subrogation claim arising out of matters relating to the tenancy
of PROXIM which may be brought against CARR and/or PROXIM subsequent to the date
of this Agreement for which PROXIM is responsible under the Lease, or
(ii) except as otherwise provided in this Agreement.

 

16

--------------------------------------------------------------------------------


 

CARR acknowledges that it is familiar with Section 1542 of the California Civil
Code which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her with the
debtor.”

 

CARR waives and relinquishes any rights it may have under Section 1542 to the
full extent it may lawfully waive such rights.

 

CARR’s release pursuant to this Section 6.2 shall be effective so long as no
action, litigation, action or other proceeding (collectively, the “Action”) is
filed or brought against CARR under 11 U.S.C. Section 544, 545, 546, 547, 548 or
550, or any other similar State or federal law in connection with a bankruptcy,
assignment for the benefit of creditors, or other similar proceeding filed by or
against PROXIM, seeking the avoidance or return of any payments or transfers to
CARR made under the terms of this Agreement, including the Payment Obligations,
the LC Fees, the Letter of Credit Proceeds, or the LC Payment (collectively, the
“Transfers”), and which results in CARR being obligated to pay any such amount
to anyone by reason of a judgment entered in any such action, in settlement of
any claims, or otherwise. In the event any Action is filed against CARR seeking
the avoidance or return of any of the Transfers which results in CARR being
obligated to pay any such amount to anyone by reason of a judgment entered in
any such action, in settlement of any claims, or otherwise, CARR’s release shall
become null and void and CARR shall be entitled to assert against PROXIM
WIRELESS all of CARR’s rights and remedies as set forth in Article 14 of the
Lease, as amended hereby, and the right to recover damages from PROXIM WIRELESS
as provided in California Civil Code Section 1951.2, in addition to any other
rights and remedies it has under either the Lease or

 

17

--------------------------------------------------------------------------------


 

State or federal law, but taking into account, in any case, amounts previously
paid and consideration given that are not recovered in the Action, and in such
event it is expressly understood and agreed by the parties hereto that this
Agreement shall not be construed as a substitution of an agreement for an
obligation, nor as a novation or the substitution of a contract for an
obligation, but instead as a mere mechanism employed by the parties hereto to
permit a procedure whereby CARR and PROXIM are afforded the benefits set forth
herein.

 

7.                                       Default by PROXIM; CARR’s Remedies. In
the event that PROXIM fails to cause all of the Release Conditions to occur and
such failure continues for a period of three (3) days after written notice
thereof, unless such failure was due to CARR’s breach of its obligations under
this Agreement, or in the event of the filing of an Action which results in CARR
being obligated to pay any amounts to anyone by reason of a judgment entered in
any such action, in settlement of claims or otherwise as set forth in
Section 6.2 above, PROXIM shall be deemed to be in default (the “Default”) of
this Agreement, and CARR shall have all of its rights and remedies available at
law or in equity. Upon a Default by PROXIM, the termination of the Lease as set
forth in Section 2 of this Agreement shall be deemed to have been a termination
of the Lease by CARR as a result of an event of default under Article 14 of the
Lease, and without regard to any notice requirements or cure rights contained
therein, CARR shall have all of its rights and remedies at law or in equity,
including all of the rights and remedies set forth in Article 14 of the Lease,
as amended hereby, and the right to recover damages from PROXIM WIRELESS as
provided in California Civil Code Section 1951.2. The amount of any such damages
shall be reduced, however, by the aggregate amount of all sums paid by PROXIM
and retained by CARR under this Agreement. PROXIM acknowledges and agrees that
the

 

18

--------------------------------------------------------------------------------


 

conversion of the Vitria Sublease to a direct lease with CARR and CARR’s
consummation of the New Lease satisfy CARR’s mitigation obligations under
California Civil Code Section 1951.2.

 

8.                                       Consequential Damage Liability. PROXIM
acknowledges that if PROXIM does not deliver exclusive possession of the
Premises as herein provided on or before the Termination Date, except due to the
fact that CARR has not tendered possession of the premises pursuant to the New
Lease to PROXIM CORP immediately upon the mutual execution and delivery of the
New Lease by PROXIM CORP and CARR (subject to Section 4B above), CARR may incur
substantial damages, costs and losses. PROXIM understands and agrees that
PROXIM’s failure to deliver possession of the Premises as provided in this
Agreement and to perform its other obligations under this Agreement may cause
CARR to be unable to fulfill its obligations to certain third parties, which
failure may cause material damage to CARR, and cause CARR to incur consequential
damages in addition to any and all other damages provided herein or at law or in
equity.

 

9.                                       Representations and Warranties.

 

9.1                                 By Each Party. Each party hereto represents
and warrants to each other party hereto as follows:

 

9.1.1                        Lease in Effect. The Lease is in full force and
effect.

 

9.1.2                        Authority and Enforceability. Each party has the
full right, legal power and actual authority to enter into this Agreement and to
consummate the transactions contemplated hereby, and this Agreement, when
executed and delivered by the parties hereto, will be valid and binding and
enforceable against such party in accordance with its terms.

 

19

--------------------------------------------------------------------------------


 

9.1.3                        Advice of Counsel. Each party (i) has had the
opportunity to seek the advice of counsel concerning this Agreement, the New
Lease, and the Stipulation, and the transactions contemplated hereby, including
without limitation the release of claims set forth in Section 6 above, (ii) has
been fully advised of the meaning and effect of this Agreement, the New Lease,
and the Stipulation, and such transactions, and (iii) has executed this
Agreement, the New Lease, and the Stipulation, after independent investigation
without fraud, duress or undue influence and without reliance on any
representation, warranty, promise or inducement not specifically set forth in
this Agreement, the New Lease, and the Stipulation.

 

9.2                                 Representations by PROXIM. PROXIM hereby
represents and warrants to CARR as follows: To PROXIM’s actual knowledge,
without inquiry, there are no defaults by CARR under the Lease, and no
circumstance has occurred, which, but for the expiration of an applicable grace
period, would constitute an event of default by CARR under the Lease. PROXIM, to
its actual knowledge, without inquiry, has no defenses or rights of offset
against CARR. PROXIM represents and warrants as of the date hereof that there
are no mechanic’s liens or other liens that have been placed against any portion
of the Premises as a result of any act or omission on the part of PROXIM, its
predecessors, contractors, agents, employees, successors or assigns. PROXIM
acknowledges that CARR has reviewed and relied upon PROXIM CORP’s
representations set forth in its filings with the United States Securities and
Exchange Commission, including, but not limited to, its 10-K and 10-Q filings,
in connection with CARR’s agreement to enter into this Agreement and the New
Lease. PROXIM further represents and warrants that the Vitria Sublease is in
full force and effect, that Vitria has no rights of offset under the Vitria
Sublease, has not prepaid rent for more than the month of May, 2005 in advance,
and has made no claim against PROXIM which, but for the expiration of an
applicable grace

 

20

--------------------------------------------------------------------------------


 

period, would constitute an event of default by PROXIM under the Vitria
Sublease. PROXIM also represents and warrants that it has not dealt with any
broker or finder in connection with a new sublease for any portion of the
Premises other than Colliers Seeley; and hereby agrees to defend, indemnify and
hold CARR harmless from and against any and all claims (including, but not
limited to, reasonable attorneys fees and costs) of any broker or other party
(including, but not limited to, Colliers Seeley) for any commission or other
compensation owing to Colliers Seeley arising through and under PROXIM or
arising out of any inaccuracy in the foregoing representation and warranty.
PROXIM shall, at the request of CARR provide corporate resolutions regarding the
execution of this Agreement and all agreements contemplated herein.

 

9.3                                 Representations by CARR. CARR represents and
warrants that CARR owns fee simple title to the Premises and is the holder of
the entire interest of the landlord under the Lease and that the representations
made by CARR in the Lease that the Premises are not subject to any ground lease
or mortgage remain true as of the Termination Date.

 

9.4                                 Survival of Representations. Notwithstanding
the termination of the Lease and the release of liability provided for herein,
the representations and warranties of each party as set forth above, CARR’s and
PROXIM’s indemnities as set forth above and CARR’s obligations under the third
paragraph of Section 4 above, shall survive the early termination of the Lease
and each party shall be liable to the other party for any inaccuracy or breach
of its representations, warranties, obligations or indemnities.

 

10.                                 Successors and Assigns. All covenants and
agreements herein shall bind and inure to the benefit of the respective heirs,
trusts, officers, directors, agents, related and affiliated entities, executors,
administrators, successors and assigns of the parties hereto.

 

21

--------------------------------------------------------------------------------


 

11.                                  Gender and Number. The masculine gender and
singular number shall include the feminine, neuter and plural, as the context
may demand.

 

12.                                 Entire Agreement. This Agreement, the New
Lease, and the Stipulation constitute the entire agreement and understanding
among the parties with respect to the subject matter herein, and supersede and
replace any prior agreements and understandings, whether oral or written,
between and among them with respect to such matters. In the event of any
conflict or inconsistency between any provision of the Lease and any provision
of this Agreement, this Agreement shall govern and prevail. This Agreement may
not be amended or altered except by the written agreement of all the parties.

 

13.                                 Neutrality of Agreement. The parties hereto
agree that this Agreement will be deemed to have been drafted jointly by the
parties and, in the event of a dispute, shall not be construed in favor of or
against any party by reason of such party’s contribution to the drafting of this
Agreement.

 

14.                                 Execution By Facsimile and in Counterparts.
This Agreement may be executed in counterparts, and a copy or facsimile of this
Agreement and the signatures thereto may be used in lieu of and for any purpose.

 

15.                                 Independent Rights and Obligations. A breach
by one party shall not affect the rights of any non-breaching party.

 

16.                                 Severability. The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions hereof shall not affect the validity and
enforceability of the other provisions hereof.

 

22

--------------------------------------------------------------------------------


 

17.                                 Waivers. No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provision of this Agreement, whether or not similar, nor shall any waiver
constitute a continuing waiver. No waiver of any provision of this Agreement
shall be binding on the parties hereto unless it is executed in writing by the
party making the waiver.

 

18.                                 Further Assurances. Each party hereto will
execute and deliver or cause to be executed and delivered such further
documents, and will take such other actions, as any other party hereto
reasonably requests to effect the purposes and transactions contemplated by this
Agreement.

 

19.                                  No Third Party Beneficiaries. None of the
provisions of this Agreement shall be for the benefit of, nor shall they be
enforceable by, any third-party beneficiary.

 

20.                                 Headings. The Section and
Subsection headings used herein are for the convenience of reference only, are
not a part of this Agreement and are not to affect the construction of, or be
taken into consideration in interpreting, any provision of this Agreement.

 

21.                                 Attorneys’ Fees. If any party hereto
commences an action against any other party hereto because of a breach by such
other party of any of the terms hereof, or in order to interpret or enforce the
terms hereof, the prevailing party in such action shall be entitled, in addition
to any other relief granted, to all costs and expenses incurred by such
prevailing party in connection with such action, including, without limitation,
all reasonable attorneys’ fees, costs and expenses.

 

22.                                 Time of Essence. Time is of the essence of
each and every provision of this Agreement.

 

23

--------------------------------------------------------------------------------


 

23.                                 Confidentiality. Subject to PROXIM’s
disclosure to its potential investors, current or potential lenders, and
potential business partners (collectively, the “Permitted Disclosure Parties”),
PROXIM represents and agrees that it will keep the terms of this Agreement, the
New Lease, and the Stipulation completely confidential, including, but not
limited to, agreeing that the fact of and the terms of this Agreement, the New
Lease, and the Stipulation have not and shall not be included in any press
release. PROXIM further represents and agrees that it will not hereafter
disclose (except as required by law) any information concerning the fact of or
terms of this Agreement, the New Lease, or the Stipulation to any person, other
than its attorney(s), tax advisor(s) and Permitted Disclosure Parties, provided
each is informed of and agrees to be bound by this confidentiality provision.
Nothing in this paragraph shall prohibit any party or his or her/its counsel
from disclosing the fact of or terms of this Agreement, the New Lease, or the
Stipulation as part of PROXIM’s filings with the United States Securities and
Exchange Commission, or otherwise to a court, arbitrator, administrative agency
or other tribunal of appropriate jurisdiction for the purpose of effectuating
the provisions of this Agreement, the New Lease, and the Stipulation, or as
otherwise required by law or court order.

 

24.                                 Governing Law. This Agreement is made and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, without regard to the conflict of laws principles
thereof, as the same apply to agreements executed solely by residents of
California and wholly to be performed within California.

 

25.                                 Notices. All notices, requests, demands,
statements, designations, approvals or other communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
or by law shall be in writing, shall be (A) sent by United States certified or

 

24

--------------------------------------------------------------------------------


 

registered mail, postage prepaid, return receipt requested (“Mail”),
(B) delivered by a nationally recognized overnight courier, or (C) delivered
personally. Any Notice shall be sent, transmitted, or delivered, as the case may
be, to PROXIM at the address set forth below, or to such other place as PROXIM
may from time to time designate in a Notice to CARR, or to CARR at the addresses
set forth below, or to such other places as CARR may from time to time designate
in a Notice to PROXIM. If personally delivered, such Notice shall be effective
upon delivery. If mailed, Notice shall be deemed given on the third business day
after it is deposited in the mail in accordance with the foregoing. Any
correctly addressed Notice that is refused, unclaimed or undelivered because of
an act or omission of the party to be notified shall be considered to be
effective as of the first date that the Notice was refused, unclaimed or
considered undeliverable by the postal authorities, messenger, officer of the
law or overnight delivery service. As of the date hereof, any Notices must be
sent, transmitted, or delivered, as the case may be, to the following addresses:

 

 

CARR:

 

 

 

CarrAmerica Realty Corporation

 

1810 Gateway Drive, Suite 150

 

San Mateo, CA 94404

 

Attention: Market Officer

 

25

--------------------------------------------------------------------------------


 

with a copy to:

 

Allen Matkins Leck Gamble & Mallory LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

 

PROXIM:

 

Before and On the Termination Date:

Proxim Corporation and Proxim Wireless Networks, Inc.

935 Stewart Dr.

Sunnyvale, CA 94085

Attn: Chief Financial Officer and

Attn: General Counsel

 

After the Termination Date:

Proxim Corporation and Proxim Wireless Networks, Inc.

2115 O’Nel Drive

San Jose, CA 95131

Attn: Chief Financial Officer and

Attn: General Counsel

 

26

--------------------------------------------------------------------------------


 

At all times, with a copy to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attn: Susan P. Reinstra

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

CARRAMERICA REALTY OPERATING

 

PROXIM WIRELESS NETWORKS, INC., a

PARTNERSHIP, L.P.,

 

Delaware corporation

a Maryland corporation

 

 

 

 

 

By

 

 

 

By

 

 

 

 

 

 

 

 

 

 

Its

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROXIM CORPORATION, a Delaware
corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its

 

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NEW LEASE

 

********************

 

LEASE

 

BAYSHORE CENTRE

 

********************

 

Between

 

PROXIM CORPORATION

(Tenant)

 

and

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.

(Landlord)

 

NET LEASE

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

LEASE AGREEMENT

 

2.

RENT

 

3.

PREPARATION AND CONDITION OF PREMISES; TENANT'S POSSESSION; REPAIRS AND
MAINTENANCE

 

4.

SERVICES AND UTILITIES

 

5.

ALTERATIONS AND REPAIRS

 

6.

USE OF PREMISES

 

7.

GOVERNMENTAL REQUIREMENTS AND BUILDING RULES

 

8.

WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE

 

9.

FIRE AND OTHER CASUALTY

 

10. [a05-9253_1ex10d85.htm#EminentDomain_142825]

EMINENT DOMAIN [a05-9253_1ex10d85.htm#EminentDomain_142825]

 

11. [a05-9253_1ex10d85.htm#RightsReservedToLandlord_142830]

RIGHTS RESERVED TO LANDLORD
[a05-9253_1ex10d85.htm#RightsReservedToLandlord_142830]

 

12. [a05-9253_1ex10d85.htm#EventsOfDefault_142836]

EVENTS OF DEFAULT [a05-9253_1ex10d85.htm#EventsOfDefault_142836]

 

13. [a05-9253_1ex10d85.htm#LandlordRemedies_142843]

LANDLORD REMEDIES [a05-9253_1ex10d85.htm#LandlordRemedies_142843]

 

14. [a05-9253_1ex10d85.htm#Surrender_142855]

SURRENDER [a05-9253_1ex10d85.htm#Surrender_142855]

 

15. [a05-9253_1ex10d85.htm#Holdover_142858]

HOLDOVER [a05-9253_1ex10d85.htm#Holdover_142858]

 

16. [a05-9253_1ex10d85.htm#SubordinationToGroundLeasesAndMor_142902]

SUBORDINATION TO GROUND LEASES AND MORTGAGES
[a05-9253_1ex10d85.htm#SubordinationToGroundLeasesAndMor_142902]

 

17. [a05-9253_1ex10d85.htm#AssignmentAndSublease_142908]

ASSIGNMENT AND SUBLEASE [a05-9253_1ex10d85.htm#AssignmentAndSublease_142908]

 

18. [a05-9253_1ex10d85.htm#ConveyanceByLandlord_142918]

CONVEYANCE BY LANDLORD [a05-9253_1ex10d85.htm#ConveyanceByLandlord_142918]

 

19. [a05-9253_1ex10d85.htm#EstoppelCertificate_142921]

ESTOPPEL CERTIFICATE [a05-9253_1ex10d85.htm#EstoppelCertificate_142921]

 

20. [a05-9253_1ex10d85.htm#SecurityDeposit_142924]

SECURITY DEPOSIT [a05-9253_1ex10d85.htm#SecurityDeposit_142924]

 

21. [a05-9253_1ex10d85.htm#IntentionallyOmitted_142933]

Intentionally omitted [a05-9253_1ex10d85.htm#IntentionallyOmitted_142933]

 

22. [a05-9253_1ex10d85.htm#Notices_142935]

NOTICES [a05-9253_1ex10d85.htm#Notices_142935]

 

23. [a05-9253_1ex10d85.htm#QuietPossession_142940]

QUIET POSSESSION [a05-9253_1ex10d85.htm#QuietPossession_142940]

 

24. [a05-9253_1ex10d85.htm#RealEstateBrokers__142943]

REAL ESTATE BROKERS [a05-9253_1ex10d85.htm#RealEstateBrokers__142943]

 

25. [a05-9253_1ex10d85.htm#Miscellaneous_142948]

MISCELLANEOUS [a05-9253_1ex10d85.htm#Miscellaneous_142948]

 

26. [a05-9253_1ex10d85.htm#UnrelatedBusinessIncome_142955]

UNRELATED BUSINESS INCOME [a05-9253_1ex10d85.htm#UnrelatedBusinessIncome_142955]

 

27. [a05-9253_1ex10d85.htm#BuildingRenovations_142958]

BUILDING RENOVATIONS [a05-9253_1ex10d85.htm#BuildingRenovations_142958]

 

28. [a05-9253_1ex10d85.htm#HazardousSubstance_143002]

HAZARDOUS SUBSTANCES [a05-9253_1ex10d85.htm#HazardousSubstance_143002]

 

29. [a05-9253_1ex10d85.htm#Exculpation_143008]

EXCULPATION [a05-9253_1ex10d85.htm#Exculpation_143008]

 

30. [a05-9253_1ex10d85.htm#CommunicationsAndComputerLines_143011]

COMMUNICATIONS AND COMPUTER LINES
[a05-9253_1ex10d85.htm#CommunicationsAndComputerLines_143011]

 

31. [a05-9253_1ex10d85.htm#SatelliteDish_143015]

SATELLITE DISH [a05-9253_1ex10d85.htm#SatelliteDish_143015]

 

32. [a05-9253_1ex10d85.htm#ReductionOption_143020]

REDUCTION OPTION [a05-9253_1ex10d85.htm#ReductionOption_143020]

 

 

i

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (the “Lease”) is dated as of May 10, 2005 (for reference purposes
only) between CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Landlord”) and the Tenant as named in the Schedule below. The term
“Project” means the building, the land appurtenant thereto (“Land”), and other
improvements located thereon commonly known as “Bayshore Centre”, located in San
Jose, California. The “Premises” means that portion of the Project leased to
Tenant and described in the Schedule and outlined on Exhibits A-1 and A-2. The
building in which the Premises are located shall be referred to herein as the
“Building”. The following schedule (the “Schedule”) is an integral part of this
Lease. Terms defined in this Schedule shall have the same meaning throughout the
Lease.

 

SCHEDULE

 

1.            Tenant: PROXIM CORPORATION, a Delaware corporation

 

2.            Premises: Suite 200 in the Building, which shall be comprised of
(a) the unhatched portion of the first floor of the Building shown on
Exhibit A-1 attached hereto and (b) the entire second floor of the Building (as
outlined on Exhibit A-2 attached hereto)

 

3.              Building: 2115 O’Nel Drive, San Jose, California

 

4.            Rentable Square Footage of the Premises: Approximately
Seventy-Four Thousand Nine Hundred Seventy-Nine (74,979) rentable square feet

 

5.            Tenant’s Proportionate Share: 79.03% (based upon a total of 94,874
rentable square feet in the Building)

 

6.            Lease Deposit: Prepaid Rent equal to Sixty-Three Thousand Seven
Hundred Thirty-Two and 15/100 Dollars ($63,732.15) and Security Deposit equal to
Seventy-One Thousand Two Hundred Fifty Dollars ($71,250.00), totaling One
Hundred Thirty-Four Thousand Nine Hundred Eighty-Two and 15/100 Dollars
($134,982.20)

 

7.            Permitted Use: General office, storage and shipping of products,
assembly, repair and testing of products, research, testing and demonstration
laboratory, product research and development, marketing and non-retail sales,
customer service and support, and light electronics manufacturing

 

8.              Tenant’s Real Estate Broker for this Lease: None

 

9.              Landlord’s Real Estate Broker for this Lease: None

 

10.            Tenant Improvements, if any: None

 

11.            Commencement Date: June 15, 2005

 

ii

--------------------------------------------------------------------------------


 

Rent Commencement Date: July 1, 2005

 

12.         Term/Termination Date: The Term of this Lease shall be for three
(3) years commencing on the Commencement Date and expiring on the calendar day
preceding the third (3rd) anniversary of the Commencement Date (the “Termination
Date”); provided, however, that if the Commencement Date shall occur on a date
other than the first day of a calendar month, the Termination Date shall be the
last day of the calendar month in which the third (3rd) anniversary of the
Commencement Date occurs.

 

13.          Parking Stalls: 285 unassigned stalls

 

14.          Base Rent:

 

Period

 

Monthly
Base Rent

 

Rent Commencement Date – 12th full calendar month after the Rent Commencement
Date

 

$

63,732.15

 

13th – 24th full calendar months after the Rent Commencement Date

 

$

67,481.10

 

25th full calendar month after the Rent Commencement Date – Termination Date

 

$

71,230.05

 

 

15.          Reduction Option: See Section 32

 

Exhibit A-1 - PLAN OF THE PREMISES – FIRST FLOOR

Exhibit A-2 - PLAN OF THE PREMISES – SECOND FLOOR

Exhibit A-3 - PLAN OF THE REMAINDER PREMISES – FIRST FLOOR

Exhibit B - RULES AND REGULATIONS

Exhibit C – INTENTIONALLY OMITTED

Exhibit D — COMMENCEMENT DATE CONFIRMATION (see Section 1.1)

Exhibit E – ENVIRONMENTAL QUESTIONNAIRE

Exhibit F – GROUND LEASES AND MORTGAGES

 

iii

--------------------------------------------------------------------------------


 

1.             LEASE AGREEMENT. On the terms stated in this Lease, Landlord
leases the Premises to Tenant, and Tenant leases the Premises from Landlord, for
the Term beginning on the Commencement Date and ending on the Termination Date
unless extended or sooner terminated pursuant to this Lease.

 

1.1           Commencement Date. The Commencement Date of this Lease is the date
set forth in the Schedule. This Lease shall be a binding contractual obligation
effective upon execution and delivery hereof by Landlord and Tenant,
notwithstanding the later commencement of the Lease Term. In the event Landlord
fails to deliver possession of the Premises vacant and otherwise in the
condition required hereunder by May 15, 2005, then Tenant may, by written notice
to Landlord delivered at any time before Landlord delivers possession of the
Premises to Tenant, terminate this Lease. Upon any such termination, Landlord
shall promptly return to Tenant the Security Deposit.

 

1.2           Termination Date. The Termination Date of this Lease is the date
set forth in the Schedule.

 

1.3           Early Occupancy. During the period commencing on the date on which
this Lease is executed by both parties and ending on the Commencement Date (the
“Early Occupancy Period”), Tenant shall be permitted to enter the Premises for
the purpose of installing furniture, trade fixtures, equipment and cabling,
preparing the Premises for occupancy and occupying the Premises, provided that
(a) Tenant’s early entry does not interfere with Landlord’s performance of
Landlord’s Work (as defined in Section 3. l(a) below), (b) prior to Tenant’s
entry in the Premises, Tenant shall furnish to Landlord certificates of
insurance satisfactory to Landlord evidencing Tenant’s compliance with the
requirements of Section 8.3 below, and (c) Tenant’s work during the Early
Occupancy Period shall comply with the requirements of Section 5 below. Tenant’s
occupancy of the Premises during the Early Occupancy Period shall be subject to
all of the terms, covenants and conditions of this Lease, except that Landlord
agrees, subject to the last sentence of this Section 1.3, that Tenant’s
obligation to pay Base Rent, Operating Cost Share Rent and Tax Share Rent (as
such terms are defined in Sections 2.1(a) through 2.1(c) below) during the Early
Occupancy Period shall be waived. In addition, Tenant shall pay the cost of all
utilities and other services provided to the Premises prior to the Commencement
Date which are required by reason of Tenant’s early occupancy.

 

2.             RENT.

 

2.1           Types of Rent. Tenant shall pay the following Rent in the form of
a check to Landlord at the following address:

 

CarrAmerica Realty Operating Partnership, L.P.
t/a Bayshore Centre
P.O. Box 642922
Pittsburgh, PA 15264-2922

 

1

--------------------------------------------------------------------------------


 

or by wire transfer as follows:

 

Account Name:

CarrAmerica Realty Operating Partnership, L.P.

 

t/a Bayshore Centre

Bank Name:

PNC Bank

Transit Number:

043-000-096

Account Number:

1004339188

Notification:

Lease Administration (CarrAmerica Realty Operating Partnership, L.P. re Proxim
Corporation)

Telephone:

(408) 544-9660

 

or in such other manner as Landlord may notify Tenant.

 

(a)           Beginning on the Rent Commencement Date, Base Rent in monthly
installments in advance, payable on or before the first day of each month of the
Term in the amount set forth on the Schedule. Notwithstanding the foregoing, on
or before the Commencement Date, Tenant shall pay to Landlord the Prepaid Rent
set forth in Item 6 of the Schedule, which shall be applied to the first monthly
installment of Base Rent payable by Tenant commencing on the Rent Commencement
Date; provided, however, that if the Rent Commencement Date is a day other than
the first day of a calendar month, then (i) the Prepaid Rent shall be applied to
the Base Rent for the partial month in which the Rent Commencement Date occurs
and the next succeeding calendar month, and (ii) the Prorated First Rent Payment
(as defined below) shall be payable by Tenant on or before the first full
calendar month following the Rent Commencement Date. The “Prorated First Rent
Payment” means the remaining amount of Base Rent payable by Tenant for the first
full calendar month following the Rent Commencement Date, after the Prepaid Rent
is applied as provided above. All such prorations shall be made on the basis of
the actual number of days in the applicable month.

 

(b)           Beginning on the Rent Commencement Date, Operating Cost Share Rent
equal to (i) Tenant’s Proportionate Share (as set forth in the Schedule) of
Operating Costs for the applicable Fiscal Year (as defined in Section 2.3(e)
below), plus (ii) management fees equal to three percent (3%) of the total Rent
payable under this Lease for the applicable Fiscal Year, paid monthly in advance
in an estimated amount. The definition of Operating Costs and the method for
billing and payment of Operating Cost Share Rent are set forth in Sections 2.2,
2.3 and 2.4.

 

(c)           Beginning on the Rent Commencement Date, Tax Share Rent equal to
Tenant’s Proportionate Share of Taxes for the applicable Fiscal Year, paid
monthly in advance in an estimated amount. A definition of Taxes and the method
for billing and payment of Tax Share Rent are set forth in Sections 2.2, 2.3 and
2.4.

 

As used in this Lease, the term “Rent” means Base Rent, Operating Cost Share
Rent, Tax Share Rent and all other costs, expenses, liabilities, and amounts
which Tenant is required to pay under this Lease (“Additional Rent”), including
any interest for late payment. Tenant’s agreement to pay Rent is an independent
covenant, with no right of setoff, deduction or counterclaim of any kind.

 

2

--------------------------------------------------------------------------------


 

2.2           Payment of Operating Cost Share Rent and Tax Share Rent.

 

(a)           Payment of Estimated Operating Cost Share Rent and Tax Share Rent.

 

(i)            Before the Commencement Date and on or before April 1 of each
succeeding Fiscal Year, or as soon as reasonably possible thereafter, Landlord
shall give Tenant notice of Landlord’s estimate of the payments to be made
pursuant to Sections 2.1(b) and 2.1(c) above for such Fiscal Year. Landlord may
revise these estimates by written notice to Tenant whenever it obtains more
accurate information, such as the final real estate tax assessment or tax rate
for the Project, in which event subsequent monthly payments by Tenant for such
Fiscal Year shall be based upon such revised estimate; provided, however, that
Landlord may provide such revised estimate no more than once in any calendar
year.

 

(ii)           Within ten (10) days after receiving Landlord’s notice regarding
the original or revised estimate of the monthly payments to be made pursuant to
Sections 2.1(b) and 2.1(c) above for a particular Fiscal Year, Tenant shall pay
Landlord an amount equal to the product of such estimated monthly payments (as
set forth in Landlord’s notice), multiplied by the number of months that have
elapsed in the applicable Fiscal Year to the date of such payment including the
current month, minus any payments on account thereof previously made by Tenant
for the months elapsed. On the first day of each month thereafter, Tenant shall
pay Landlord the estimated monthly payments as set forth in Landlord’s most
recent notice, until a new estimate becomes applicable.

 

(b)           Correction of Operating Cost Share Rent and Tax Share Rent. Within
one hundred fifty (150) days after the close of each Fiscal Year or as soon
after such 150-day period as practicable, Landlord shall deliver to Tenant a
statement of (i) Operating Costs and Taxes for such Fiscal Year, and (ii) the
payments made by Tenant under Section 2.2(a) above for such Fiscal Year (the
“Annual Expense Statement”). If, on the basis of any Annual Expense Statement,
Tenant owes an amount that is less than the estimated payments previously made
by Tenant for the applicable Fiscal Year, Landlord, at its election, shall
either promptly refund the amount of the overpayment to Tenant or, if this Lease
is still in effect, credit such excess against Tenant’s subsequent obligations
to pay Operating Costs and Taxes. If, on the basis of any Annual Expense
Statement, Tenant owes an amount that is more than the estimated payments
previously made by Tenant for the applicable Fiscal Year, Tenant shall pay the
deficiency to Landlord within twenty (20) days after Landlord’s delivery of such
Annual Expense Statement to Tenant. The obligations of Landlord and Tenant under
this Section to promptly refund any overpayment or pay any deficiency, as
appropriate, shall survive the expiration or earlier termination of this Lease.

 

2.3           Definitions.

 

(a)           Included Operating Costs.

 

(i)            “Operating Costs” means any expenses, costs and disbursements of
any kind other than Taxes, paid or incurred by Landlord in connection with the
ownership, management, maintenance, operation and repair of the Project or any
part thereof,

 

3

--------------------------------------------------------------------------------


 

and of the personal property, trade fixtures, machinery, equipment, systems and
apparatus used in connection therewith, including, without limitation, (1) all
costs to operate, maintain, repair, replace, supervise, insure and administer
the common areas of the Project, including, without limitation, all costs of
resurfacing and restriping the parking areas of the Project; (2) all costs and
expenses paid or incurred by Landlord in connection with the obtaining of
insurance on the Premises, the Building and/or the Project or any part thereof
or interest therein, and any deductibles paid under policies of any such
insurance; (3) except for costs and expenses which are the sole responsibility
of Tenant pursuant to Section 3.3(b) below, all costs paid or incurred by
Landlord to perform Landlord’s Repair Obligations (as defined in pursuant to
Section 3.3(b) below), (4) the cost of providing those services required to be
furnished by Landlord under this Lease, and (5) the cost of all electricity,
water, gas, sewers, oil and other utilities (collectively, “Utilities”),
including any surcharges imposed, serving the Project or any part thereof (but
excluding the cost of Utilities directly billed to Tenant or other tenants in
the Project), and any amounts, taxes, charges, surcharges, assessments or
impositions levied, assessed or imposed upon the Project or any part thereof, or
upon Tenant’s use and occupancy thereof, as a result of any rationing of
Utilities services or restriction on the use of Utilities affecting the Project
or any part thereof. Any Operating Costs that constitute capital expenditures
(collectively, “Included Capital Items”) shall be amortized by Landlord, with
interest, over the estimated useful life of such item, and such amortized costs
shall be included in Operating Costs only for that portion of the useful life of
the Included Capital Item which falls within the Term, unless the cost of the
Included Capital Item is less than Ten Thousand Dollars ($10,000) in which case
it shall be expensed in the year in which it was incurred.

 

(ii)           If the Building is occupied by more than one tenant, then, with
respect to any costs and expenses incurred by Landlord to maintain, repair or
replace Systems or related equipment that exclusively serve the Premises,
Tenant’s Proportionate Share shall be deemed to be one hundred percent (100%).

 

(iii)          If the Project is not fully occupied during any portion of any
Fiscal Year, Landlord may adjust (an “Equitable Adjustment”) Operating Costs to
equal what would have been incurred by Landlord had the Project been fully
occupied. This Equitable Adjustment shall apply only to Operating Costs which
are variable and therefore increase as occupancy of the Project increases.
Landlord may incorporate the Equitable Adjustment in its estimates of Operating
Costs.

 

(iv)          If any tenant of the Project contracts directly with Landlord or a
third party for any Utilities or services for which Tenant pays Landlord
pursuant to Section 2.1(b) above, the total costs of such Utilities or services
for the Project shall be “grossed up” to reflect what those costs would have
been had such tenant(s) not directly contracted for such Utilities or services.

 

(b)           Excluded Operating Costs. Operating Costs shall not include:

 

(i)            costs of installing leasehold improvements for tenants or
occupants or prospective tenants or occupants of the Project;

 

4

--------------------------------------------------------------------------------


 

(ii)           interest and principal payments on mortgages or any other debt
costs (except as provided in Section 2.3(a) above with regard to Included
Capital Items), or rental payments on any ground lease of the Project;

 

(iii)          real estate brokers’ leasing commissions;

 

(iv)          legal fees, space planner fees and advertising expenses incurred
with regard to leasing the Project or portions thereof;

 

(v)           any cost or expenditure for which Landlord is reimbursed (or would
have been reimbursed had Landlord maintained the insurance required to be
maintained by Landlord hereunder), by insurance proceeds, warranties, or
otherwise, except by Operating Cost Share Rent;

 

(vi)          the cost of any service furnished to any tenant of the Project
which Landlord does not make available to Tenant;

 

(vii)         depreciation (except on any Included Capital Items);

 

(viii)        Operating Cost reserves;

 

(ix)           franchise or income taxes imposed upon Landlord, except to the
extent imposed in lieu of all or any part of Taxes;

 

(x)            costs of correcting defects in construction of the Building (as
opposed to the cost of normal repair, maintenance and replacement expected with
the construction materials and equipment installed in the Building in light of
their specifications);

 

(xi)           legal and auditing fees incurred for the benefit of Landlord such
as collecting delinquent rents, preparing tax returns and other financial
statements, and audits other than those incurred in connection with the
preparation of reports required pursuant to Section 2.2 above;

 

(xii)          the wages of any employee for services not related directly to
the management, maintenance, operation and repair of the Project;

 

(xiii)         fines, penalties and interest incurred by Landlord for late
payment by Landlord or violations of law;

 

(xiv)        earthquake insurance deductibles in excess of commercially
reasonable amounts (provided, however, that any earthquake insurance deductibles
included in Operating Costs shall then be amortized over the estimated useful
life of the improvements constructed or restored with the deductible).

 

(xv)         any property management fee except as set forth in
Section 2.1(b) above;

 

5

--------------------------------------------------------------------------------


 

(xvi)        any costs incurred in connection with any contamination existing on
the Project as of Delivery Date or originating from a source either not located
on the Project or which is caused or contributed by other tenants within the
Project; and

 

(xvii)       any costs incurred in connection with the repair of the structural
parts of the Building, which structural parts include only the foundation and
subflooring of the Building and the structural condition of the roof, and the
exterior walls of the Buildings (but excluding the interior surfaces of exterior
walls and exterior and interior of all windows (including repairing, resealing
or replacing thereof) doors, ceiling and plateglass all of which shall be
maintained, repaired and/or replaced by Tenant pursuant to Section 3.3).

 

(c)             Taxes.

 

(i)            “Taxes” means any and all taxes, assessments and charges of any
kind, general or special, ordinary or extraordinary, levied against the Project,
which Landlord shall pay or become obligated to pay in connection with the
ownership, leasing, renting, management, use, occupancy, control or operation of
the Project or of the personal property, fixtures, machinery, equipment, systems
and apparatus used in connection therewith. Taxes shall include real estate
taxes, personal property taxes, sewer rents, water rents, special or general
assessments, transit taxes, ad valorem taxes, and any tax levied on the rents
hereunder or the interest of Landlord under this Lease (the “Rent Tax”). Taxes
shall also include all fees and other costs and expenses paid by Landlord in
reviewing any Taxes and in seeking a refund or reduction of any Taxes, whether
or not the Landlord is ultimately successful; provided, however, that the amount
paid by Landlord in any calendar year in seeking a refund or reduction of Taxes
shall not exceed the greater of (A) $5,000.00, or (B) thirty-five percent (35%)
of the annual savings achieved during that taxable year as a result of such
refund or reassessment. Taxes shall also include any assessments or fees paid to
any business park owners association, or similar entity, which are imposed
against the Project pursuant to any Covenants, Conditions and Restrictions
(“CC&R’s”) recorded against the Project and any installments of principal and
interest required to pay any existing or future general or special assessments
for public improvements, services or benefits, and any increases resulting from
reassessments imposed in connection with any change in ownership or new
construction.

 

(ii)           Intentionally omitted.

 

(iii)          For any year, the amount to be included in Taxes (1) from taxes
or assessments payable in installments, shall be the amount of the installments
(with any interest) due and payable during such year, and (2) from all other
Taxes, shall at Landlord’s election be the amount accrued, assessed, or
otherwise imposed for such year or the amount due and payable in such year. If
Taxes for any period during the Term are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, and such increase results in Tenant
having underpaid Tax Share Rent hereunder, then Tenant shall pay to Landlord,
within thirty (30) days after demand, the amount of such underpayment.
Similarly, if Taxes for any period during the Term are decreased after payment
thereof for any reason, and such decrease results in Tenant having overpaid Tax
Share Rent hereunder, then Landlord shall return to Tenant the amount of such

 

6

--------------------------------------------------------------------------------


 

overpayment within thirty (30) days after Landlord’s receipt of such
overpayment. The obligations of Landlord and Tenant under this Section to
promptly refund any overpayment or pay any deficiency, as appropriate, shall
survive the expiration or earlier termination of this Lease. Taxes shall not
include any net income (except Rent Tax), capital, stock, succession, transfer,
franchise, gift, estate or inheritance tax, except to the extent that such tax
shall be imposed in lieu of any portion of Taxes.

 

(iv)          Notwithstanding anything to the contrary set forth in this Lease,
Tenant shall reimburse Landlord upon demand for any and all taxes payable by
Landlord (other than net income taxes) whether or not now customary or within
the contemplation of the parties hereto: (1) imposed upon, measured by or
reasonably attributable to the cost or value of Tenant’s equipment, furniture,
trade fixtures and other personal property located in the Premises or by the
cost or value of any leasehold improvements made in or to the Premises by or for
Tenant, other than Building-standard improvements made by Landlord, if any,
regardless of whether title to such improvements shall be in Tenant or Landlord;
(2) imposed upon or measured by the Base Rent payable hereunder, including,
without limitation, any gross income tax or excise tax levied by the city or
county in which the Project is located, the federal government or any other
governmental body with respect to the receipt of such rental; (3) imposed upon
or with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion
thereof; or (4) imposed upon this transaction or any document to which Tenant is
a party creating or transferring an interest or an estate in the Premises.

 

(d)           Intentionally omitted.

 

(e)           Fiscal Year. “Fiscal Year” means each calendar year during which
any portion of the Term occurs (e.g., the first Fiscal Year shall be the
calendar year during which the Commencement Date occurs).

 

2.4           Computation of Base Rent and Rent Adjustments.

 

(a)           Prorations. If (i) the Commencement Date is a date other than
January 1, (ii) the Termination Date is a date other than December 31,
(iii) this Lease terminates early, or (iv) the size of the Premises increases or
decreases, then in each such event, the Base Rent, the Operating Cost Share Rent
and Tax Share Rent shall be equitably adjusted to reflect such event on a basis
determined by Landlord to be consistent with the principles underlying the
provisions of this Section 2.

 

(b)           Interest Rate. Any sum due from Tenant to Landlord not paid when
due shall bear interest from the date due until paid at the lesser of eighteen
percent (18%) per annum or the maximum rate permitted by law (the “Interest
Rate”).

 

(c)           Rent Adjustments. The square footage of the Premises and the
Building set forth in the Schedule are deemed to be the actual square footage
thereof, provided that the rentable square footage of the Premises and the
Building may subsequently change after the date of this Lease commensurate with
any modifications to the Building by Landlord, in which event Tenant’s
Proportionate Share shall change accordingly; and provided further that

 

7

--------------------------------------------------------------------------------


 

Tenant shall have the one-time right to cause the Premises to be remeasured by
an architect reasonably acceptable to Landlord and Tenant pursuant to the most
recent BOMA standards, in which event Base Rent and Tenant’s Proportionate Share
shall change accordingly. If any Operating Cost paid in one Fiscal Year relates
to more than one Fiscal Year, Landlord may proportionately allocate such
Operating Cost among the related Fiscal Years.

 

(d)           Books and Records. Landlord shall maintain books and records
reflecting the Operating Costs and Taxes in accordance with sound accounting and
management practices. Tenant and a certified public accountant employed by a
certified public accounting firm and working on a non-contingency fee basis
shall have the right to inspect Landlord’s records at Landlord’s applicable
local office or other location designated by Landlord upon at least seventy-two
(72) hours’ prior notice during normal business hours during the ninety (90)
days following Landlord’s delivery of the Annual Expense Statement to Tenant.
The results of any such inspection shall be kept strictly confidential by Tenant
and its agents, and Tenant and its certified public accountant must agree, in
their contract for such services, to such confidentiality restrictions and shall
specifically agree that the results shall not be made available to any other
tenant of the Project (and in connection with the foregoing, prior to exercising
its rights hereunder, Tenant and its agents shall sign a confidentiality
agreement acceptable to Landlord). Unless Tenant sends to Landlord any written
exception to an Annual Expense Statement within said ninety (90) day period,
such Annual Expense Statement shall be deemed final and accepted by Tenant and
Tenant waives any other rights pursuant to applicable law to inspect Landlord’s
books and records and/or to contest the amount of Operating Costs and/or Taxes
due hereunder. Tenant shall pay the amount shown on any Annual Expense Statement
in the manner prescribed in this Lease, whether or not Tenant takes any such
written exception, without any prejudice to such exception. If Tenant makes a
timely exception, Landlord shall cause an independent certified public
accountant or another firm with at least five (5) years of experience in
auditing the books and records of commercial projects and that is reasonably
acceptable to Landlord and Tenant to issue a final and conclusive resolution of
Tenant’s exception. Tenant shall pay the cost of such certification unless
Landlord’s original determination of annual Operating Costs and Taxes overstated
the amounts thereof, in the aggregate, by more than five percent (5%), in which
case Landlord shall pay for the costs of such certification.

 

(e)              Miscellaneous. So long as Tenant is in default of any
obligation under this Lease, Tenant shall not be entitled to any refund of any
amount from Landlord. If this Lease is terminated for any reason prior to the
annual determination of Operating Cost Share Rent or Tax Share Rent, either
party shall pay the full amount due to the other within fifteen (15) days after
Landlord’s notice to Tenant of the amount when it is determined. Landlord may
commingle any payments made with respect to Operating Cost Share Rent and Tax
Share Rent, without payment of interest.

 

2.5           Additional Rent Upon Default by Tenant. Intentionally Deleted

 

8

--------------------------------------------------------------------------------


 

3.             PREPARATION AND CONDITION OF PREMISES: TENANTS POSSESSION:
REPAIRS AND MAINTENANCE.

 

3.1           Condition of Premises.

 

(a)           Except for Landlord’s Work (as defined below), Landlord is leasing
the Premises to Tenant “as is”, without any obligation to alter, remodel,
improve, repair or decorate any part of the Premises; provided, however, that if
the roof, HVAC, plumbing and electrical systems for the Premises are not in good
working order as of the Delivery Date, then, so long as such problems are noted
in writing to Landlord within the thirty (30) day period immediately following
the Commencement Date, Landlord promptly shall repair any such problems at no
cost to Tenant. Except as set forth in the immediately preceding sentence and in
Section 7.1(a) below, Landlord makes no express or implied representations or
warranties of any kind, including, without limitation, any representation or
warranty regarding the condition of the Premises, the Building or the Project or
the suitability of any of the foregoing for the conduct of Tenant’s business. As
used in this Lease, the term “Landlord’s Work” means (i) the repair of the
roll-up door of the Premises, and (ii) the repair of the leak in the ceiling in
that portion of the Premises between the first and second floors of the
Building, and the replacement of the ceiling tiles stained by said leak.
Landlord shall perform Landlord’s Work, at no cost to Tenant, within thirty (30)
days after the full execution of this Lease or as soon after said thirty (30)
day period as is reasonably practicable.

 

(b)           Tenant, at its sole cost and expense, shall make such alterations
that Landlord deems reasonably necessary or appropriate to demise the Premises
(“Tenant’s Work”). Tenant shall perform Tenant’s Work within thirty (30) days
after the full execution of this Lease or as soon after said thirty (30) day
period as is reasonably practicable. Tenant’s Work shall comply with the
requirements of Section 5 below. In performing Landlord’s Work and Tenant’s
Work, Landlord and Tenant shall exercise commercially reasonable efforts to
minimize interference with the Work of the other party.

 

3.2           Tenant’s Possession. Subject to Section 3.1 and
Section 7.1(a) below, Tenant’s taking possession of any portion of the Premises
shall be conclusive evidence that the Premises were in good order, repair and
condition.

 

3.3           Repairs and Maintenance.

 

(a)           Tenant’s Obligations.

 

(i)            Except to the extent expressly Landlord’s obligation under
Section 3.3(b) or Section 7.1(a) below, Tenant shall, throughout the Term at its
sole cost and expense, (1) keep and maintain the Premises in good order and
condition, and repair and replace every part thereof (“Tenant’s Repair
Obligations”), including, without limitation, the following: (A) glass, windows,
window frames, window casements (including the repairing, resealing, cleaning
and replacing of both interior and exterior windows) and skylights; (B) interior
and exterior doors, door frames and door closers; (C) interior lighting
(including, without limitation, light bulbs and ballasts); (D) the Building
Systems (as defined in Section 3.3(b) below), or portions of the Building
Systems, that exclusively serve the Premises, including, without

 

9

--------------------------------------------------------------------------------


 

limitation, any specialty or supplemental Building Systems installed by or for
Tenant and all heating, ventilating and air conditioning (“HVAC”) systems and
equipment and all electrical facilities and equipment, including lighting
fixtures, lamps, fans and any exhaust equipment and systems, electrical motors
and all other appliances and equipment of every kind and nature located in, upon
or about the Premises; (E) all communications systems serving the Premises;
(F) all of Tenant’s security systems in or about or serving the Premises;
(G) Tenant’s signage; and (H) interior demising walls and partitions (including
painting and wallcoverings), equipment, floors, and any roll-up doors, ramps and
dock equipment, (2) furnish all expendables, including light bulbs, paper goods
and soaps, used in the Premises, and (3) to the extent that Landlord notifies
Tenant in writing of its intention to no longer arrange for such monitoring,
cause the fire alarm systems serving the Premises to be monitored by a
monitoring or protective services firm approved by Landlord in writing.

 

(ii)           Tenant shall also be responsible for all pest control within the
Premises, and for all trash removal and disposal from the Premises. With respect
to any HVAC systems and equipment exclusively serving the Premises, Tenant shall
obtain HVAC systems preventive maintenance contracts with bimonthly or monthly
service in accordance with manufacturer recommendations, which shall be subject
to the reasonable prior written approval of Landlord and paid for by Tenant, and
which shall provide for and include replacement of filters, oiling and
lubricating of machinery, parts replacement, adjustment of drive belts, oil
changes and other preventive maintenance, including annual maintenance of duct
work, interior unit drains and caulking of sheet metal, and recaulking of jacks
and vents on an annual basis. Tenant shall have the benefit of all warranties
available to Landlord regarding the HVAC systems and equipment.

 

(iii)          Tenant’s repair, maintenance and replacement obligations shall be
performed under the supervision and subject to the prior approval of Landlord,
and within any reasonable period of time specified by Landlord; provided,
however, that (1) with respect to the Building Systems that exclusively serve
the Premises, Landlord may elect to perform all or some of the foregoing
maintenance, repairs and replacement itself, at Tenant’s expense, and (2) if
Tenant fails to perform Tenant’s Repair Obligations, Landlord may immediately
perform any such work at Tenant’s expense. Tenant shall pay to Landlord all
costs and expenses incurred by Landlord and required to be paid by Tenant under
this Section 3.3(a) within ten (10) days after receipt of an invoice therefor.

 

(b)           Landlord’s Obligations.

 

(i)            Subject to the provisions of Sections 3.1, 9 and 10 hereof,
Landlord shall maintain, repair and replace the following items (“Landlord’s
Repair Obligations”): (1) the non-structural portions of the roof of the
Building, including the roof coverings (provided that Tenant installs no
additional air conditioning or other equipment on the roof that damages the roof
coverings, in which event Tenant shall pay all costs resulting from the presence
of such additional equipment); (2) the HVAC, plumbing, sewer, drainage,
electrical, fire protection, elevator, escalator, life safety and security
systems and equipment and other mechanical, electrical and communications
systems and equipment (collectively, the “Building Systems”) serving the
Premises, the Building and/or the Project, excluding any specialty or
supplemental Building Systems installed by or for Tenant and also excluding the
Building

 

10

--------------------------------------------------------------------------------


 

Systems (or portions of the Building Systems) that exclusively serve the
Premises; and (3) the parking areas of the Project, pavement, landscaping,
sprinkler systems, sidewalks, driveways, curbs, and lighting systems in the
common areas of the Project. Landlord’s Repair Obligations also includes the
routine repair and maintenance of the load bearing and exterior walls of the
Building, including, without limitation, any painting, sealing, patching and
waterproofing of such walls. Landlord shall make reasonable efforts to provide
to Tenant, upon Tenant’s request, copies of all warranties applicable to
Landlord’s Repair Obligations, and shall use commercially reasonable efforts
(other than the commencement of any litigation) to enforce the terms of such
warranties to the extent the same may serve to reduce Tenant’s obligation to
reimburse Landlord for costs and expenses related thereto.

 

(ii)           Subject to the provisions of Sections 3.1, 9 and 10 hereof,
Landlord, at its own cost and expense, agrees to repair and maintain the
structural portions of the roof (specifically excluding the roof coverings), the
foundation, the footings, the floor slab, and the load bearing walls and
exterior walls of the Building (excluding any glass and any routine maintenance,
including, without limitation, any painting, sealing, patching and waterproofing
of such walls); provided, however, that subject to the provisions of Section 8.6
below, any damage arising from the acts of Tenant or any Tenant Parties (as
defined in Section 8.2(a) below) shall be repaired by Landlord at Tenant’s sole
expense, and Tenant shall pay to Landlord all costs and expenses of any such
repair within ten (10) days after receipt of an invoice therefor. Landlord may,
but shall not be required to, enter the Premises at all reasonable times to make
such repairs, alterations, improvements or additions to the Premises or to the
Building or to any equipment located in the Building as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. The cost of any repairs
made by Landlord on account of Tenant’s default, or on account of the misuse or
neglect by Tenant or any Tenant Parties anywhere in the Project, shall
constitute Additional Rent payable by Tenant within ten (10) days after receipt
of an invoice therefor. As a condition precedent to all of Landlord’s repair and
maintenance obligations under this Lease, Tenant must have notified Landlord of
the need of such repairs or maintenance; provided that any notification shall
not affect Landlord’s obligation to perform routine periodic maintenance (e.g.,
landscape maintenance) during the Lease Term.

 

(iii)          Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code and any similar or successor law, statute or ordinance now or hereafter in
effect regarding Tenant’s right to make repairs and deduct the cost of such
repairs from the Rent due under this Lease.

 

4.             SERVICES AND UTILITIES. Tenant shall promptly pay, as the same
become due, all charges for water, gas, electricity, telephone, sewer service,
waste pick-up and any other utilities, materials and services furnished directly
to or used by Tenant on or about the Premises during the Term, including,
without limitation, (a) meter, use and/or connection fees, hook-up fees, or
standby fees (excluding any connection fees or hook-up fees which relate to
making the existing electrical, gas, water and sewer service available to the
Premises as of the Delivery Date), and (b) penalties for discontinued
interrupted service. If any utility service is not separately metered to the
Premises, then Tenant shall pay its pro rata share of the cost of such utility
service with all others served by the service not separately metered. However,
(i) if Landlord reasonably determines that Tenant is using a disproportionate
amount of any utility

 

11

--------------------------------------------------------------------------------


 

service (whether or not separately metered), then Landlord, at its election, may
(1) periodically charge Tenant, as Additional Rent, a sum equal to Landlord’s
reasonable estimate of the cost of Tenant’s excess use of such utility service,
and/or (2) install, at Tenant’s expense, a separate meter to measure the utility
service supplied to the Premises, and (ii) if Landlord reasonably determines
that Tenant is using a disproportionate share of the electrical capacity
available for the Building or Project (i.e., electrical usage in excess of that
which would typically be used for general office purposes), then, in addition to
the foregoing, Landlord may install, at Tenant’s expense, additional equipment
to increase the electrical capacity for the Building or Project to offset excess
electrical usage by Tenant. Any interruption or cessation of utilities resulting
from any causes, including any entry for repairs pursuant to this Lease, and any
renovation, redecoration or rehabilitation of any area of the Project, shall not
render Landlord liable for damages to either person or property or for
interruption or loss to Tenant’s business, nor be construed as an eviction of
Tenant, nor work an abatement of any portion of Rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof; provided, however, that if
(A) an interruption of utilities prevents Tenant from occupying all or a
material portion of the Premises for the Permitted Use for a period of at least
ten (10) consecutive business days and (B) such interruption was caused by the
negligent act or omission of Landlord, then monthly Rent shall thereafter be
proportionately abated during the period of such interruption. Nothing in this
Section 4 shall limit the parties’ rights and obligations under Section 9
hereof, in the event of a casualty affecting the Building or Premises. Tenant
acknowledges and agrees that, notwithstanding the later occurrence of the Rent
Commencement Date, Tenant’s obligations under this Section 4 shall commence as
of the Commencement Date.

 

5.              ALTERATIONS AND REPAIRS.

 

5.1           Landlord’s Consent and Conditions.

 

(a)           Except for Minor Alterations (as defined below), Tenant shall not
make any improvements or alterations to the Premises (the “Alterations”) without
in each instance submitting plans and specifications for the Alterations to
Landlord and obtaining Landlord’s prior written consent. Landlord shall provide
or withhold its consent within ten (10) business days after Landlord’s receipt
of the plans and specifications; provided, however, that if the nature of the
Alterations is such that Landlord requires additional time to review such plans
and specifications, then the ten (10) business day period shall be extended to
such longer period as is reasonably necessary to complete Landlord’s review.
Tenant shall pay Landlord’s actual out-of-pocket costs incurred for review of
all of the plans and all other items submitted by Tenant. Landlord will be
deemed to be acting reasonably in withholding its consent for any Alterations
which (i) impacts the base structural components or the Building Systems,
(ii) are visible from outside the Premises or (iii) impacts any other tenant’s
premises.

 

As part of the Alterations, Landlord agrees that Tenant shall be entitled to
construct exterior equipment pads located outside the Building leased by Tenant
hereunder and one or more exterior chemical storage facilities, provided that
Tenant shall first submit to Landlord the proposed plans for such Alterations
and obtain Landlord’s written approval of such plans prior to commencing such
Alterations. Landlord reserves the right to require Tenant, at its sole cost and
expense, to remove such exterior Alterations upon termination or expiration of
this Lease. Tenant agrees and acknowledges that any parking spaces which may be
taken by Tenant

 

12

--------------------------------------------------------------------------------


 

in connection with the construction and installation of such pads shall be
deducted from Tenant’s parking spaces as set forth in the Schedule.

 

(b)           Landlord’s approval shall not be required for Alterations on the
interior of the Premises costing less than Twenty-Five Thousand Dollars
($25,000.00) per project (“Minor Alterations”), provided that (i) Landlord would
not have the right to reasonably withhold consent to the Alterations pursuant to
clauses (i) through (iii) of Section 5.1(a) above and such Alterations are not
visible from outside the Premises; and (ii) Tenant provides Landlord with
written notice of such Minor Alteration, which shall include a copy of any
governmental permits required to complete such Minor Alteration, prior to
commencing construction of such Minor Alteration.

 

(c)           Tenant shall pay for the cost of all Alterations, including the
cost of any and all approvals, permits, fees and other charges which may be
required as a condition of performing such Alterations.

 

(d)           The following requirements shall apply to all Alterations;

 

(i)            At least seven (7) days before beginning any Alterations, Tenant
shall furnish to Landlord (1) written notice of the expected commencement date
of the Alterations to permit Landlord to post and record a notice of
nonresponsibility, (2) building permits, (3) certificates of insurance
satisfactory to Landlord, and, (4) at Landlord’s request with respect to
Alterations in excess of Twenty-Five Thousand Dollars ($25,000.00), security for
payment of all costs.

 

(ii)           Tenant shall not take any action which would violate Landlord’s
labor contracts or which would cause a work stoppage, picketing, labor
disruption or dispute, or interfere with Landlord’s or any other tenant’s or
occupant’s business or with the rights and privileges of any person lawfully in
the Building (“Labor Disturbance”). Tenant shall take the actions necessary to
resolve any Labor Disturbance, and shall have pickets removed and, at the
request of Landlord, immediately terminate any work in the Premises that gave
rise to the Labor Disturbance, until Landlord gives its written consent for the
work to resume. Tenant shall have no claim for damages against Landlord or any
of the Landlord Parties as a result of the above actions.

 

(iii)          The Alterations shall be performed in a good and workmanlike
manner, meeting the standard for construction and quality of materials in the
Building, and shall comply with all insurance requirements and all applicable
laws, ordinances, regulations or requirements of the United States of America,
the State of California, or the ordinances, regulations or requirements of the
local municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect (collectively, “Governmental Requirements”).

 

13

--------------------------------------------------------------------------------


 

(iv)          Tenant shall perform all Alterations so as to minimize or prevent
disruption to other tenants, and Tenant shall comply with all reasonable
requests of Landlord in response to complaints from other tenants.

 

(v)           Tenant shall perform all Alterations in compliance with any
“Policies, Rules and Procedures for Construction Projects” which may be in
effect at the time the Alterations is performed.

 

(vi)          All Alterations shall be performed only by contractors or
mechanics approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (1) Landlord may, in
its reasonable discretion, specify engineers, general contractors,
subcontractors, and architects to perform work affecting the Building Systems;
and (2) if Landlord consents to any Alterations that requires work to be
performed outside the Premises, Landlord may elect to perform such work at
Tenant’s reasonable expense.

 

(vii)         Tenant shall permit Landlord to supervise all Alterations,
including, without limitation, the right (but not an obligation) to inspect the
construction work during the progress thereof, and to require corrections of
faulty construction or any material deviation from the plans for such
Alterations as approved by Landlord; provided, however, that no such inspection
shall be deemed to create any liability on the part of Landlord, or constitute a
representation by Landlord or any person hired to perform such inspection that
the work so inspected conforms with such plans or complies with any Governmental
Requirements, and no such inspection shall give rise to a waiver of, or estoppel
with respect to, Landlord’s continuing right at any time or from time to time to
require the correction of any faulty work or any material deviation from such
plans.

 

(viii)        If Tenant requests that Landlord manage any Alterations, then
Landlord may charge a supervisory fee not to exceed three percent (3%) of labor,
material, and all other costs of the Alterations to compensate Landlord for its
management and supervision of the progress of the work.

 

(ix)           Upon completion, Tenant shall furnish Landlord with contractor’s
affidavits and full and final statutory waivers of liens, as-built plans and
specifications, and receipted hills covering all labor and materials, and all
other close-out documentation related to the Alterations, including any other
information required under any “Policies, Rules and Procedures for Construction
Projects” which may be in effect at the time.

 

5.2           No Liens. Tenant has no authority to cause or permit any lien or
encumbrance of any kind to affect Landlord’s interest in the Project; any such
lien or encumbrance shall attach to Tenant’s interest only. If any mechanic’s
lien shall be filed or claim of lien made for work or materials furnished to
Tenant, then Tenant shall at its expense within ten (10) days thereafter either
discharge or contest the lien or claim. If Tenant contests the lien or claim,
then Tenant shall (a) within such ten (10) day period, provide Landlord adequate
security for the lien or claim, (b) contest the lien or claim in good faith by
appropriate proceedings that operate to stay its enforcement, and (c) pay
promptly any final adverse judgment entered in any such proceeding. If Tenant
does not comply with these requirements,

 

14

--------------------------------------------------------------------------------


 

Landlord may discharge the lien or claim, and the amount paid, as well as
attorney’s fees and other expenses incurred by Landlord, shall constitute
Additional Rent payable by Tenant on demand.

 

5.3           Ownership of Improvements. All Alterations as defined in this
Section 5, partitions, hardware, equipment, machinery and all other improvements
and all fixtures, except trade fixtures (which shall remain Tenant’s property),
constructed in the Premises by either Landlord or Tenant, (a) shall become
Landlord’s property upon installation without compensation to Tenant, unless
Landlord consents otherwise in writing, and (b) shall, at Landlord’s option
(which shall be stated at the time Landlord consents to such Alterations),
either (i) be surrendered to Landlord with the Premises at the termination of
this Lease or of Tenant’s right to possession, or (ii) be removed in accordance
with Section 14 below. Notwithstanding anything to the contrary herein, the
parties acknowledge and agree that Tenant’s anechoic chamber shall remain
Tenant’s property and be treated herein as a trade fixture, which shall be
removed (and any damage caused thereby shall be repaired) at Tenant’s sole cost
and expense upon the expiration or termination of this Lease.

 

6.             USE OF PREMISES.

 

6.1           Limitation on Use. Tenant shall use the Premises only for the
Permitted Use stated in the Schedule and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion. Tenant shall not allow any use of the Premises which
will negatively affect the cost of coverage of Landlord’s insurance on the
Project, unless Tenant pays any additional premiums as a result of such use.
Tenant shall not allow any inflammable or explosive liquids or materials to be
kept on the Premises, other than those materials that are necessary for Tenant’s
Permitted Use under this Lease; provided that such materials are handled in
strict accordance with all applicable Governmental Requirements. Tenant shall
not allow any use of the Premises which would cause the value or utility of any
part of the Premises to diminish or would interfere with any other tenant or
with the operation of the Project by Landlord. Tenant shall not permit any
nuisance or waste upon the Premises, or allow any offensive noise or odor in or
around the Project. At the end of each business day, or more frequently if
necessary, Tenant shall deposit all garbage and other trash (excluding any
inflammable, explosive and/or hazardous materials) in trash bins or containers
approved by Landlord in locations designated by Landlord from time to time. If
any governmental authority shall deem the Premises to be a “place of public
accommodation” under the Americans with Disabilities Act (“ADA”) or any other
comparable law as a result of Tenant’s particular use, Tenant shall either
modify its use to cause such authority to rescind its designation or be
responsible for any alterations, structural or otherwise, required to be made to
the Building or the Premises under such laws.

 

6.2           Signs. Tenant shall not place on any portion of the Premises any
sign, placard, lettering, banner, displays, graphic, or other advertising or
communicative material which is visible from the exterior of the Premises
without Landlord’s prior written approval; provided, however, that (i) Tenant
shall be entitled, on a non-exclusive and proportionate basis, to tenant
identification signage on the monument serving the Building and on the crown of
the portion of the Building facing Highway 101 (“Building Signage”), except that
so long as the

 

15

--------------------------------------------------------------------------------


 

Premises contains at least 74,979 rentable square feet, Tenant shall have the
sole right, on an exclusive basis, to the Building Signage; and (ii) so long as
the Premises contain at least 74,979 rentable square feet, Tenant shall be
entitled, on a non-exclusive basis, to place Tenant’s corporate name on doorways
to the Premises. The material, typeface, graphic format and proportions of
Tenant’s signs, as well as the precise location of such signs, shall be subject
to Landlord’s approval, which shall not be unreasonably withheld. Any approved
signs shall strictly conform to all Governmental Requirements, any CC&R’s
recorded against the Project, and Landlord’s signage standards in effect at the
time, and shall be installed and removed at Tenant’s expense. Tenant, at its
sole expense, shall maintain such signs in good condition and repair during the
Term. Prior to the expiration or earlier termination of this Lease, Tenant at
its sole cost shall remove all of its exterior signage and repair any and all
damage caused to the Building and/or Project (including and fading or
discoloration) by such signs and/or the removal of such signs from the Building
and/or Project.

 

6.3           Parking. Tenant shall have the non-exclusive right to park in the
Project’s parking facilities in common with other tenants of the Project upon
terms and conditions, as may from time to time be established by Landlord.
Tenant agrees not to overburden the parking facilities (i.e., use more than the
number of unassigned parking stalls indicated on the Schedule) and agrees to
cooperate with Landlord and other tenants in the Project in the use of the
parking facilities. Landlord reserves the right in its discretion to determine
whether the parking facilities are becoming crowded and to allocate and assign
parking passes among Tenant and the other tenants in the Project. Tenant’s use
of the parking facilities shall be at no charge, provided that Landlord shall
have the right to charge Tenant the portion that Landlord deems allocable to
Tenant of any charges (e.g., fees or taxes) imposed by the Regional Air Quality
Control Board or other governmental or quasi-governmental agency in connection
with the parking facilities (e.g., in connection with operation or use of the
parking facilities). Landlord shall not be liable to Tenant, nor shall this
Lease be affected, if any parking is impaired by (or if any parking charges are
imposed as a result of) any moratorium, initiative, referendum, law, ordinance,
regulation or order passed, issued or made by any governmental or
quasi-governmental body. Tenant shall abide by all rules and regulations which
are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, and cooperate in seeing
that Tenant’s employees and visitors also comply with such rules and
regulations. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for a reasonable period of time for purposes of permitting or
facilitating any such construction, alteration or improvements; provided,
however, that Landlord shall locate and secure alternate parking arrangements
for Tenant within walking distance of the Building or otherwise reasonably
acceptable to Tenant. Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord; provided, however, that in no
event shall Tenant be required to pay for its parking rights hereunder. The
parking rights granted to Tenant pursuant to this Section 6.3 are provided to
Tenant solely for use by Tenant’s own personnel and such rights may not be
transferred, assigned, subleased or otherwise alienated by Tenant separate and
apart from

 

16

--------------------------------------------------------------------------------


 

a Transfer of this Lease pursuant to Section 17 below. Landlord shall not
oversubscribe parking rights in the Project’s parking facility.

 

6.4           Prohibition Against Use of Roof and Structure of Building. Tenant
shall be prohibited from using all or any portion of the roof of the Building or
any portion of the structure of the Building during the Term of this Lease (or
any extensions thereof) for any purposes (including without limitation for the
installation, maintenance and repair of a satellite dish and/or other
telecommunications equipment), without Landlord’s prior written consent, which
Landlord may withhold in its sole and absolute discretion, subject, however, to
the applicable provisions of this Lease, including, without limitation,
Section 31 and Exhibit B-l. Notwithstanding the foregoing, Landlord shall grant
Tenant with reasonable access to the roof of the Building as may be reasonably
necessary to allow Tenant to perform its HVAC and other maintenance obligations
hereunder, provided that such access shall be subject to any reasonable
rules and restrictions that Landlord may impose from time to time. Nothing
herein shall limit or restrict Landlord’s rights under Section 11.13, or require
Landlord to obtain Tenant’s consent prior to exercising such rights.

 

7.            GOVERNMENTAL REQUIREMENTS AND BUILDING RULES.

 

7.1           Compliance in Premises.

 

(a)           Landlord’s Responsibilities. As of the Commencement Date, the
Premises shall comply in all material respects with all applicable Governmental
Requirements (as interpreted by applicable governmental or quasi-governmental
authorities as of the Commencement Date), without regard to any specific use of
the Premises by Tenant, and without regard to Tenant’s Work. If Landlord or
Tenant receives written notice from any governmental or quasi-governmental
authority that any portion of the Premises violated Governmental Requirements as
of the Commencement Date, Landlord shall not be liable to Tenant for any
damages, but Landlord, at no cost to Tenant, shall, as Tenant’s sole remedy,
perform such work or take such other action as may be necessary to cure such
violation, but only to the extent that such violation materially and adversely
affects Tenant’s use or occupancy of the Premises. Notwithstanding the
foregoing, Landlord shall have the right to contest any alleged violation in
good faith, including, without limitation, the right to apply for and obtain a
waiver or deferment of compliance, the right to assert any and all defenses
allowed by law, and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by law, and Landlord’s obligation to perform work
or take such other action to cure a violation under this Section 7.1(a) shall
apply after the exhaustion of any and all rights to appeal or contest.

 

(b)             Tenant’s Responsibilities. Tenant shall, at its sole cost and
expense, (1) comply with all Governmental Requirements; with any occupancy
certificate issued for the Premises; and with the provisions of all recorded
documents affecting the Premises, insofar as any thereof relates to or affects
the condition, use or occupancy of the Premises; and (2) take all proper and
necessary action to cause the Premises, including any repairs, replacements,
alterations and improvements thereto, to be maintained, constructed, used and
occupied in compliance with applicable Governmental Requirements, including any
applicable code and ADA requirements, whether or not such requirements are based
on Tenant’s use of the Premises, and further to assume all responsibility to
ensure that the Premises continues to comply with all

 

17

--------------------------------------------------------------------------------


 

Governmental Requirements, including applicable code and ADA requirements,
throughout the Term. Tenant shall be responsible, at its sole cost and expense,
to make all alterations to the Premises as are required to comply with the
governmental rules, regulations, requirements or standards described in this
Section 7.1 provided, however, that, unless necessitated by Tenant’s particular
use of the Premises or any improvements to or alterations of the Premises made
by or on behalf of Tenant, Tenant shall have no obligation to make capital
repairs or alterations to the Premises to comply with Governmental Requirements,
The judgment of any court of competent jurisdiction or the admission of Tenant
in any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.

 

7.2           Compliance in Common Areas. Subject to reimbursement as an
Operating Cost as provided in Section 2 above, Landlord shall perform any work
required under any applicable Governmental Requirements, including the ADA, to
be performed in the common areas of the Project, except that Tenant shall be
solely responsible for all such compliance work which is required as a result of
Tenant’s use or activities, Tenant’s proposed alterations or repairs, or
Tenant’s Work, With respect to any code compliance work required outside the
Premises for which Tenant is responsible hereunder, Landlord shall have the
right to perform such work, or require that Tenant perform such work with
contractors, subcontractors, engineers and architects approved by Landlord; and
if Landlord elects to perform such work outside the Premises, Tenant shall
reimburse Landlord for the cost of such work within ten (10) days following
receipt of invoices therefor. Landlord makes no representations or warranties
regarding whether the Project or the Premises complies with applicable
Governmental Requirements as of the date of this Lease.

 

7.3           Rules and Regulations. Tenant shall also comply with all
reasonable rules for the Project which may be established and amended from time
to time by Landlord. The present rules and regulations are contained in
Exhibit B. Failure by another tenant to comply with the rules or failure by
Landlord to enforce them shall not relieve Tenant of its obligation to comply
with the rules or make Landlord responsible to Tenant in any way. Landlord shall
use reasonable efforts to apply the rules and regulations uniformly with respect
to Tenant and any other tenants in the Project under leases containing rules and
regulations similar to this Lease. If Tenant performs alterations or repairs,
Tenant shall comply with the provisions of Section 5 of this Lease.

 

8.             WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.

 

8.1           Waiver of Claims. Neither Landlord nor the other Landlord Parties
(as defined below) shall be liable to Tenant or to any Tenant Parties (as
defined below), and Tenant waives all claims against Landlord and such other
Landlord Parties, for any injury to or death of any person or for loss of use of
or damage to or destruction of property in or about the Premises or Project by
or from any cause whatsoever, including without limitation, earthquake or earth
movement, gas, fire, oil, electricity or leakage from the roof, walls, basement
or other portion of the Premises or Project, except only to the extent such
injury, death or damage is caused by the gross negligence or willful misconduct
of such Landlord Party or Landlord’s breach of this Lease or except to the
extent such limitation on liability is prohibited by law. The provisions of this
Section 8.1 shall survive the expiration or earlier termination of this Lease
until all claims within

 

18

--------------------------------------------------------------------------------


 

the scope of this Section 8.1 are fully, finally, and absolutely barred by the
applicable statutes of limitations.

 

8.2           Indemnification.

 

(a)             Subject to the waiver of subrogation set forth in Section 8.6
below, Tenant shall indemnify, protect, defend (by counsel reasonably
satisfactory to Landlord) and hold harmless Landlord and its officers,
directors, employees and agents (each, a “Landlord Party” and collectively, the
“Landlord Parties”), and each of them, against any and all obligations, losses,
claims, actions (including remedial or enforcement actions of any kind and
administrative or judicial proceedings, suits, orders or judgments), causes of
action, liabilities, penalties, damages (including consequential and punitive
damages), costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses) (collectively, “Claims”) arising from any of the following,
including, but not limited to, Claims brought by or on behalf of employees of
Tenant, with respect to which Tenant waives, for the benefit of the Landlord
Parties, any immunity to which Tenant may be entitled under any worker’s
compensation laws: (i) any cause in, on or about the Premises, (ii) any
negligence or willful misconduct of Tenant or any person or entity claiming by
or through Tenant (including any assignee or subtenant), or any of their
respective members, partners, employees, contractors, agents, customers,
visitors, licensees or other persons in or about the Project by reason of
Tenant’s occupancy of the Premises (each a “Tenant Party” and, collectively,
“Tenant Parties”), or (iii) Tenant’s breach of its obligations under this Lease,
either prior to, during, or after the expiration of the Lease Term (including,
without limitation, Tenant’s failure to surrender the Premises in accordance
with Section 14 below): provided, however, that Tenant’s obligations under this
Section shall be inapplicable to the extent such Claims arise from the gross
negligence or willful misconduct of such Landlord Party or Landlord’s breach of
this Lease or to the extent such obligations are prohibited by applicable law.

 

(b)             Subject to the waivers of liability and subrogation set forth in
Sections 8.1 and 8.6, respectively, Landlord shall indemnify and hold harmless
Tenant, its officers, agents and employees from and against all Claims to the
extent arising from the gross negligence or willful misconduct of Landlord, its
employees, agents or contractors.

 

(c)             Tenant’s duty to defend Landlord and the other Landlord Parties
under this Section 8.2 is separate and independent of Tenant’s duty to indemnify
the Landlord Parties. The duty to defend includes claims for which the Landlord
Parties may be liable without fault or strictly liable. The duty to defend
applies regardless of whether the issues of negligence, liability, fault,
default, or other obligation on the part of Tenant Parties have been determined.
The duty to defend applies immediately, regardless of whether any Landlord
Parties have paid any sums or incurred any detriment arising out of or relating
(directly or indirectly) to any Claims. The parties expressly intend that
Landlord Parties shall be entitled to obtain summary adjudication or summary
judgment regarding Tenant’s duty to defend the Landlord Parties at any stage of
any claim or suit within the scope of this Section.

 

(d)             The parties’ obligations under this Section shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 8.2 are fully, finally, and absolutely barred by the
applicable statutes of limitations.

 

19

--------------------------------------------------------------------------------


 

8.3           Tenant’s Insurance. Tenant shall maintain insurance as follows,
with such other terms, coverages and insurers, as Landlord shall reasonably
require from time to time:

 

(a)           Commercial General Liability Insurance, with (i) Contractual
Liability including the indemnification provisions contained in this Lease,
(ii) a severability of interest endorsement, and (iii) limits of not less than
Two Million Dollars ($2,000,000) combined single limit per occurrence, not less
than Two Million Dollars ($2,000,000) in the aggregate for bodily injury,
sickness or death, and property damage, and umbrella coverage of not less than
Five Million Dollars ($5,000,000).

 

(b)           Special Causes of Loss (ISO form CP 10 30 10/00 or its substantive
equivalent) Insurance covering the replacement cost of all leasehold
improvements, trade fixtures and personal property in or on the Premises, with a
commercially reasonable deductible.

 

(c)           Business Income insurance and extra expense coverage with coverage
amounts that shall reimburse Tenant for all rental, expense and other payment
obligations of Tenant under this Lease for a period of not less than one
(1) year.

 

(d)           Workers’ compensation or similar insurance in form and amounts
required by law, and Employer’s Liability with not less than the following
limits:

 

Each Accident:

 

$

500,000

 

Disease—Policy Limit:

 

$

500,000

 

Disease—Each Employee:

 

$

500,000

 

 

Tenant’s insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, and if any, Landlord’s building
manager or agent, and, if Landlord requests, any Security Holder (as defined in
Section 16.1 below), shall be named as additional insureds under the insurance
required of the Tenant in Section 8.3(a), and Tenant’s property insurance
policies shall be endorsed to provide that any loss shall be payable to Landlord
and such other additional parties as Landlord may specify, as their respective
interests may appear. The company or companies writing any insurance which
Tenant is required to maintain under this Lease, as well as the form of such
insurance, shall at all times be subject to Landlord’s approval, and any such
company shall be licensed to do business in the state in which the Building is
located. Such insurance companies shall have a A.M. Best rating of A VI or
better.

 

(e)           Tenant shall cause any contractor of Tenant performing work on the
Premises to maintain insurance as follows, with such other terms, coverages and
insurers, as Landlord shall reasonably require from time to time:

 

(i)            Commercial General Liability Insurance, including contractor’s
liability coverage, contractual liability coverage, completed operations
coverage, broad form property damage endorsement, and contractor’s protective
liability coverage, to afford protection with limits, for each occurrence, of
not less than One Million Dollars ($1,000,000) with respect to personal injury,
death or property damage.

 

20

--------------------------------------------------------------------------------


 

(ii)           Workers’ compensation or similar insurance in form and amounts
required by law, and Employer’s Liability with not less than the following
limits:

 

Each Accident:

 

$

500,000

 

Disease—Policy Limit:

 

$

500,000

 

Disease—Each Employee:

 

$

500,000

 

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents. Tenant’s contractor’s insurance shall be primary and
not contributory to that carried by Tenant, Landlord, their agents or
mortgagees. Tenant and Landlord, and if any, Landlord’s building manager or
agent, and, if Landlord requests, any Security Holder shall be named as
additional insured on Tenant’s contractor’s insurance policies.

 

8.4           Insurance Certificates. Tenant shall deliver to Landlord
certificates evidencing all required insurance no later than five (5) days prior
to the Commencement Date and each renewal date. Each certificate will provide
for thirty (30) days prior written notice of cancellation to Landlord and
Tenant.

 

8.5           Landlord’s Insurance. Subject to reimbursement as an Operating
Cost in accordance with the provisions of Section 2 hereof, Landlord shall
procure and maintain in effect throughout the Term of this Lease commercial
general liability insurance, property insurance and/or such other types of
insurance as are normally carried by reasonably prudent owners of commercial
properties substantially similar to the Project.  Such coverages shall be in
such amounts, from such companies and on such other terms and conditions as
Landlord may from time to time reasonably determine, and Landlord shall have the
right, but not the obligation, to change, cancel, decrease or increase any
insurance coverages in respect of the Building, add additional forms of
insurance as Landlord shall deem reasonably necessary, and/or obtain umbrella or
other policies covering both the Building and other assets owned by or
associated with Landlord or its affiliates, in which event the cost thereof
shall be equitably allocated.

 

8.6           Waiver of Subrogation. Landlord and Tenant hereby waive and
release any and all rights of recovery against the other party, including
officers, employees, agents and authorized representatives (whether in contract
or tort) of such other party, that arise or result from any and all loss of or
damage to any property of the waiving party located within or constituting part
of the Building, including the Premises, to the extent due to a risk covered
under a standard ISO Commercial Property insurance policy, or such additional
property coverage as the waiving party may carry (with a commercially reasonable
deductible), whether or not the party suffering the loss or damage actually
carries any insurance, recovers under any insurance or self-insures the loss or
damage.  Each party shall have their property insurance policies issued in such
form as to waive any right of subrogation as might otherwise exist. This mutual
waiver is in addition to any other waiver or release contained in this Lease.

 

9.             FIRE AND OTHER CASUALTY.

 

9.1           Termination. If a fire or other casualty causes substantial damage
to the Premises, Landlord shall engage a registered architect to estimate,
within one (1) month of the casualty, to both Landlord and Tenant the amount of
time needed to restore the Premises to

 

21

--------------------------------------------------------------------------------


 

tenantability, using standard working methods without the payment of overtime
and other premiums. If the time needed exceeds twelve (12) months from the
beginning of the restoration, or two (2) months therefrom if the restoration
would begin during the last twelve (12) months of the Lease, then in the case of
damage to the Premises, either Landlord or Tenant may terminate this Lease, by
notice to the other party within ten (10) days after the notifying party’s
receipt of the architect’s estimate. If sufficient insurance proceeds will not
be available to Landlord to cover the cost of any restoration to the Premises
because (i) the casualty event was not required to be insured against pursuant
to the terms of this Lease and was not actually insured against, (ii) the
financial inability of Landlord’s insurance carrier to make such proceeds
available to Landlord, or (iii) Landlord’s mortgagee, if any, has applied such
proceeds to the indebtedness secured by such mortgagee and Landlord does not
commence restoration within one hundred eighty (180) days of the damage, then,
Landlord may terminate this Lease by written notice to Tenant. Any termination
pursuant to this Section 9.1 shall be effective thirty (30) days from the date
of such termination notice and Rent shall be paid by Tenant to that date, with
an abatement for any portion of the Premises which has been rendered
untenantable as a result of the casualty. Notwithstanding any of the foregoing,
Landlord shall not have the right to terminate this Lease if the damage to the
Premises is relatively minor (for example, if the repair or restoration would
cost less than ten percent (10%) of the replacement cost of the Premises).

 

9.2           Restoration. If a casualty causes damage to the Building or the
Premises but this Lease is not terminated for any reason, then subject to the
rights of any mortgagees or ground lessors, Landlord shall obtain the applicable
insurance proceeds and diligently restore the Building and the Premises to
substantially their prior condition, except for modifications required by then
applicable Governmental Requirements or any other modifications to the common
areas of the Building, if any, deemed desirable by Landlord; provided, however,
that, within tea (10) days following notice to Tenant from Landlord (whether or
not this Lease is terminated pursuant to Section 9.1 above), Tenant shall
irrevocably and unconditionally assign to Landlord (or to any party designated
by Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 83(b) above which pertain to the repair and restoration
of the leasehold improvements in the Premises, including any leasehold
improvements performed by or on behalf of Tenant pursuant to Section 5 above;
and provided further, that if the cost of repair and restoration by Landlord of
the leasehold improvements in the Premises exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, the cost of such
repair and restoration shall be promptly paid by Tenant to Landlord, but in any
event prior to Landlord’s commencement of repair of the damage. Notwithstanding
the foregoing, Landlord shall have no obligation with respect to, and if
Landlord elects or is required to perform any restoration hereunder, Tenant
shall be responsible for and shall, repair and replace at its sole cost all of
Tenant’s equipment, furniture, trade fixtures and other personal property in the
Premises, including, without limitation, any telecommunications wires, cables
and related devices located in or serving the Premises. Rent shall be abated on
a per diem basis during the restoration for any portion of the Premises which is
untenantable. Tenant shall not be entitled to any compensation or damages from
Landlord for loss of the use of the Premises, damage to Tenant’s personal
property and trade fixtures or any inconvenience occasioned by such damage,
repair or restoration. Tenant hereby waives the provisions of Section 1932,
Subdivision 2, and Section 1933, Subdivision 4, of the California Civil Code,
and the provisions of any similar law hereinafter enacted.

 

22

--------------------------------------------------------------------------------


 

10.                                 EMINENT DOMAIN. If a part of the Project is
taken by eminent domain or deed in lieu thereof which is so substantial that the
Premises cannot reasonably be used by Tenant for the operation of its business,
then either party may terminate this Lease effective as of the date of the
taking. Rent shall abate from the date of the taking in proportion to any part
of the Premises taken. The entire award for a taking of any kind shall be paid
to Landlord, and Tenant shall have no right to share in the award including the
“bonus value” represented by the difference, if any, between rent payable under
this Lease and market rent for the unexpired Term, and Tenant shall have no
right to share in the award; provided, however, that the foregoing shall not be
deemed to prohibit Tenant from filing a separate claim at its sole cost and
expense for an award or portion thereof separately designated for (a) relocation
costs, (b) moving expenses or (c) personal property, trade fixtures and the
unamortized portion of the value of all Alterations performed in the Premises by
Tenant during the Term (such amortization to be calculated on a straight-line
basis over the Term of this Lease, without regard to any future extension terms
as of the date of the taking, and such value to be determined, at Tenant’s
expense, by an appraiser selected by Landlord and approved by Tenant); or
(d) loss of or damage to the goodwill of Tenant’s business and lost profits (but
only to the extent the same does not constitute “bonus value”). All obligations
accrued to the date of the taking shall be performed by the party liable to
perform said obligations, as set forth herein. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of The California
Code of Civil Procedure.

 

11.                                 RIGHTS RESERVED TO LANDLORD.

 

Landlord may exercise at any time any of the following rights respecting the
operation of the Project without liability to Tenant of any kind:

 

11.1                           Name.  To change the name of the Building or the
Project, or the street address of the Building or the suite number(s) of the
Premises; provided, however, that so long as Tenant leases and occupies more
than fifty percent (50%) of the Building, then Landlord may not change the name
or street address of the Building, or the suite number(s) of the Premises,
without Tenant’s prior reasonable consent..

 

11.2                           Signs.  To install, modify and/or maintain any
signs on the exterior and in the interior of the Building or on the Project, and
to approve at its sole discretion, prior to installation, any of Tenant’s signs
in the Premises visible from the common areas or the exterior of the Building.

 

11.3                           Window Treatments.  To approve, at its
discretion, prior to installation, any shades, blinds, ventilators or window
treatments of any kind, as well as any lighting within the Premises that may be
visible from the exterior of the Building or any interior common area.

 

11.4                           Keys.  To retain and use at any time passkeys to
enter the Premises or any door within the Premises.  Tenant shall not alter or
add any lock or bolt.

 

11.5                           Access.  To have access to the Premises with
twenty-four hours’ prior notice (except in the case of an emergency, in which
case Landlord shall have the right to immediate access) to inspect the Premises,
to post notices of non-responsibility in connection with any Alterations, to
make repairs, alterations, additions or improvements to the Premises or

 

23

--------------------------------------------------------------------------------


 

Building, and to perform any other obligations of Landlord hereunder, all
without abatement of Rent.  Landlord shall, subject to Tenant’s compliance with
its obligations pursuant to this Section 11.5, follow Tenant’s commercially
reasonable security requirements in connection with any entry by Landlord into
the Premises. If Tenant requires that all persons entering the Premises shall be
attended by a representative of Tenant, Tenant shall make a representative
available upon 24 hours’ prior telephone notice by Landlord. In the event of an
emergency, however, Landlord shall use good-faith efforts to follow Tenant’s
security requirements, but Landlord will be required to give only such notice
that it in good faith believes is feasible under the circumstances and need not
wait to be accompanied by Tenant or its employees or representatives (although
these parties may still accompany Landlord if they are available and wish to do
so).

 

11.6                           Preparation for Reoccupancy.  To decorate,
remodel, repair, alter or otherwise prepare the Premises for reoccupancy at any
time after Tenant abandons the Premises, without relieving Tenant of any
obligation to pay Rent.

 

11.7                           Heavy Articles.  To approve the weight, size,
placement and time and manner of movement within the Building of any safe,
central filing system or other heavy article of Tenant’s property. Tenant shall
move its property entirely at its own risk.

 

11.8                           Show Premises. To show the Premises to
prospective purchasers, brokers, lenders, mortgagees, investors, or rating
agencies at any reasonable time, and, during the last twelve (12) months of the
Term, to prospective tenants, provided that Landlord gives prior notice to
Tenant and does not materially interfere with Tenant’s use of the Premises.

 

11.9                           Relocation of Tenant.  If Tenant exercises its
Reduction Option under Section 32 below and, thereafter during the Term of this
Lease, Landlord receives a bona fide offer from a third-party to lease at least
74,979 square feet of rentable area in the Building (the “Third-Party Space”),
which offer is acceptable to Landlord (the “Third-Party Offer”), Landlord may
relocate Tenant, upon at least ninety (90) days’ prior written notice (the
“Relocation Notice”), from the Premises to another premises in any comparable
class project owned by Landlord or its affiliates in San Jose (north of Highway
880), Santa Clara, or Sunnyvale, California (the “New Premises”), subject to,
and in accordance with, the following:

 

(a)                                  The Relocation Notice will specify the
terms of the Third-Party Offer and shall describe the proposed New Premises,
which shall be within ten percent (10%) of the size of the Premises described in
this Lease;

 

(b)                                 The New Premises must be in a contiguous
block within one building and shall, at Landlord’s sole cost, be reasonably
comparable to the Premises with respect to tenant improvements, finishes and
layout (taking any differences in configuration between the Premises and the New
Premises into account); provided, however, that Landlord and Tenant agree that
the “Valley Centre I” and “Valley Centre II” projects in San Jose are not
reasonably comparable to the Premises;

 

(c)                                  Tenant shall, within (10) days of Tenant’s
receipt of the Relocation Notice, either (i) accept the New Premises,
(ii) reject the New Premises or (Hi) elect to add to the

 

24

--------------------------------------------------------------------------------


 

Premises the additional 23,755 square feet in the Building that Tenant
eliminated by exercising its Reduction Option pursuant to Section 32 below (the
“Additional Square Footage”). If Tenant elects to add the Additional Square
Footage to the Premises, the Additional Square Footage shall be added upon the
identical economic terms and conditions set forth in the Relocation Notice (on a
per square footage basis) and, to the extent not inconsistent therewith, upon
all of the terms and conditions of this Lease. Tenant’s failure, within such ten
(10) day period, either to (i) accept the New Premises or (ii) elect to add the
Additional Square Footage to the Premises hereunder, shall be deemed a rejection
of the New Premises as of the last day of the ten (10) day period, time being of
the essence, in which event Landlord shall have the right, exercisable by
written notice to Tenant (the “Termination Notice”) within twenty (20) days
after Tenant’s rejection, to cancel and terminate this Lease on the date set
forth in the Termination Notice (which date shall be not less than ninety (90)
days nor more than one hundred twenty (120) days after the date of the
Termination Notice), provided that, prior to the termination date set forth in
the Termination Notice, Landlord shall pay to Tenant the sum of Two Hundred
Fifty-Six Thousand One Hundred Twenty Dollars ($256,120.00) in consideration of
Tenant’s moving costs. If Tenant accepts the New Premises, Tenant shall relocate
to the New Premises on the date designated by Landlord in the Relocation Notice.
If Tenant elects to add the Additional Square Footage, Landlord shall deliver
possession of the Additional Square Footage to Tenant on the terms and
conditions set forth in the Relocation Notice; provided, however, that Tenant,
at its sole cost and expense, shall make such alterations that Tenant deems
reasonably necessary or appropriate to create access between the then-Premises
and the Additional Square Footage, and access from the Additional Square Footage
to the freight elevator in the dock area;

 

(d)                                 The physical relocation and re-installation
of Tenant’s furniture, trade fixtures, equipment and other personal property to
the New Premises (including re-cabling and re-wiring) shall be performed by
Landlord at its sole cost;

 

(e)                                  Tenant shall cooperate with Landlord to
facilitate the relocation, including supervising the movement of files or
fragile equipment, designating new locations for furniture, equipment and new
telephone and electrical outlets, and determining the color of paint in the New
Premises;

 

(f)                                    All reasonable costs incurred by Tenant
as a result of the relocation, including, without limitation, costs incurred in
changing addresses on stationery, business cards, directories, advertising, and
other such items, shall be paid by Landlord;

 

(g)                                 If the New Premises is a different square
footage than the Premises described in this Lease, (i) the Base Rent shall be
adjusted to a sum computed by multiplying the Base Rent specified in the
Schedule by a fraction, the numerator of which shall be the total number of
square feet in the New Premises, and the denominator of which shall be the total
number of square feet in the Premises before relocation, provided, however, in
no event shall the Base Rent hereunder be increased as a result of such
relocation (i.e., even if the New Premises contains more than 51,224 square
feet, the Base Rent payable hereunder shall not exceed the amounts set forth in
Item 14 of the Schedule) and (ii) Tenant’s Proportionate Share shall be
appropriately adjusted, provided that the amount of Operating Costs payable by
Tenant with respect to the New Premises shall not exceed the Operating Costs
that would have been payable under this Lease absent such relocation;

 

25

--------------------------------------------------------------------------------


 

(h)                                 If requested by Landlord, Tenant shall
promptly execute an amendment to this Lease confirming the relocation of Tenant
to the New Premises and the adjustment of Base Rent and Tenant’s Proportionate
Share, if any; and

 

(i)                                     Tenant’s failure to surrender the
Premises and relocate to the New Premises as required hereunder, or Tenant’s
interference with Landlord’s physical relocation of Tenant’s furniture, trade
fixtures, equipment and other personal property to the New Premises, shall
constitute an Event of Default hereunder.

 

11.10                     Use of Lockbox.  To designate a lockbox collection
agent for collections of amounts due Landlord. In that case, the date of payment
of Rent or other sums shall be the date of the agent’s receipt of such payment
or the date of actual collection if payment is made in the form of a negotiable
instrument thereafter dishonored upon presentment. However, if there exists an
uncured Event of Default under this Lease, Landlord may reject any payment for
all purposes as of the date of receipt or actual collection by mailing to Tenant
within a reasonable time after such receipt or collection a check equal to the
amount sent by Tenant.

 

11.11                     Repairs and Alterations.  To make repairs or
alterations to the Project and in doing so transport any required material
through the Premises, to close entrances, doors, corridors, elevators and other
facilities in the Project, to open any ceiling in the Premises, or to
temporarily suspend services or use of common areas in the Building.  Landlord
may perform any such repairs or alterations during ordinary business hours,
except that Tenant may require any work in the Premises to be done after
business hours if Tenant pays Landlord for overtime and any other expenses
incurred.  Landlord may do or permit any work on any nearby building, land,
street, alley or way.

 

11.12                     Building Services.  To install, use and maintain
through the Premises, pipes, conduits, wires and ducts serving the Building,
provided that such installation, use and maintenance does not unreasonably
interfere with Tenant’s use of the Premises.

 

11.13                     Use of Roof.  To install, operate, maintain and repair
any satellite dish, antennae, equipment, or other facility on the roof of the
Building or to use the roof of the Building in any other manner, or to allow any
entity selected by Landlord to undertake the foregoing, provided that such
installation, operation, maintenance, repair or use does not unreasonably
interfere with Tenant’s use of the Premises.

 

11.14                     CC&Rs.  Landlord, at any time, may promulgate and
record a set of CC&Rs which will govern the access, parking, design, signage and
other rights of the tenants in the Project, so long as such CC&Rs do not impose
any material new payment obligation on Tenant or require Tenant to modify any of
the then existing improvements.

 

11.15                     Other Actions.  To lake any other action which
Landlord deems reasonable in connection with the operation, maintenance or
preservation of the Building and the Project.

 

26

--------------------------------------------------------------------------------


 

12.                                 EVENTS OF DEFAULT.

 

12.1                           Tenant’s Default.  The occurrence of any one or
more of the following events (each, an “Event of Default”) shall constitute a
breach of this Lease by Tenant:

 

(a)                                  Tenant fails to pay any Rent when due and
such failure continues for five (5) days or more following Landlord’s notice of
such failure.

 

(b)                                 Tenant fails to perform its obligations
under Section 17 (Assignment and Sublease), or Section 28 (Hazardous
Substances).

 

(c)                                  Tenant abandons the Premises.

 

(d)                                 Tenant fails to perform any obligation to
Landlord under this Lease other than those described in Sections 12.1(a),
12.1(b) or 12.1(c) above, and such failure continues for thirty (30) days after
written notice from Landlord or Landlord’s agent, except that if Tenant begins
to cure its failure within the thirty (30) day period but cannot reasonably
complete its cure within such period, then, so long as Tenant continues to
diligently attempt to cure its failure, the thirty (30) day period shall be
extended to one hundred twenty (120) days, or such lesser period as is
reasonably necessary to complete the cure.

 

(e)                                  One of the following credit defaults
occurs:

 

(i)                                     Tenant (or any guarantor of Tenant’s
obligations hereunder) commences any proceeding under any law relating to
bankruptcy, insolvency, reorganization or relief of debts, or seeks appointment
of a receiver, trustee, custodian or other similar official for the Tenant (or
the guarantor) or for any substantial part of its property, or any such
proceeding is commenced against Tenant (or the guarantor) and either remains
undismissed for a period of sixty (60) days or results in the entry of an order
for relief against Tenant (or the guarantor) which is not fully stayed within
seven (7) days after entry;

 

(ii)                                  Tenant (or any guarantor of Tenant’s
obligations hereunder) becomes bankrupt, does not generally pay its debts as
they become due, or admits in writing its inability to pay its debts, or makes a
general assignment for the benefit of creditors;

 

(iii)                               Any third party obtains a levy or attachment
under process of law against Tenant’s leasehold interest.

 

Tenant acknowledges and agrees that, notwithstanding the foregoing provisions of
this Section 12, that any notices required to be given by Landlord under this
Section 12 shall, in each case, be in lieu of, and not in addition to, any
notice required under Section 11.61 of the California Code of Civil Procedure,
and shall be deemed to satisfy the requirement, if any, that notice be given
pursuant to such section.

 

12.2                           Landlord Defaults.  Landlord shall be in default
hereunder if Landlord has not begun and pursued with reasonable diligence the
cure of any failure of Landlord to meet its obligations hereunder within thirty
(30) days after the receipt by Landlord of written notice from Tenant of the
alleged failure to perform. In no event shall Tenant have the right to terminate
or rescind this Lease as a result of Landlord’s default as to any covenant or
agreement contained in this Lease. Tenant hereby waives such remedies of
termination and rescission and hereby agrees

 

27

--------------------------------------------------------------------------------


 

that Tenant’s remedies for default hereunder and for breach of any promise or
inducement shall be limited to a suit for damages and/or injunction. In
addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, Tenant will give notice and a reasonable time to cure any default by
Landlord to any holder of a mortgage or deed of trust encumbering Landlord’s
interest in the Project of which Tenant has been given notice.

 

12.3                           Force Majeure.  Notwithstanding anything
contained in this Lease to the contrary, neither party shall be in default
hereunder to the extent such party is unable to perform any of its obligations
on account of any prevention, delay, stoppage due to strikes, lockouts,
inclement weather, labor disputes, inability to obtain labor, materials, fuels,
energy or reasonable substitutes therefor, governmental restrictions,
regulations, controls, actions or inaction, civil commotion, fire or other acts
of god, national emergency, acts of war or terrorism or any other cause of any
kind beyond its reasonable control (except financial inability) (“Force
Majeure”); provided, however, that nothing contained in this Section 12.3 shall
relieve Tenant from the obligation to timely pay Rent under this Lease.

 

13.                                 LANDLORD REMEDIES. UPON ANY EVENT OF DEFAULT
BY TENANT, LANDLORD SHALL HAVE THE FOLLOWING REMEDIES, IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES PROVIDED BY LAW OR OTHERWISE PROVIDED IN THIS LEASE, TO
WHICH LANDLORD MAY RESORT CUMULATIVELY OR IN THE ALTERNATIVE:

 

13.1                           Termination of Lease.  Landlord may elect by
notice to Tenant to terminate this Lease, in which event, Tenant shall
immediately vacate the Premises and deliver possession to Landlord.

 

13.2                           Civil Code Section 1951.4 Remedy.  Even though
Tenant has breached this Lease, this Lease shall continue in effect for so long
as Landlord does not terminate Tenant’s right to possession, and Landlord shall
have all of its rights and remedies, including the right, pursuant to California
Civil Code Section 1951.4, to recover all rent as it becomes due under this
Lease, if Tenant has the right to sublet or assign, subject only to reasonable
limitations. Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord’s interest under this Lease shall not constitute a termination of
Tenant’s right to possession unless written notice of termination is given by
Landlord to Tenant.

 

13.3                           Lease Termination Damages.  If Landlord elects to
terminate this Lease, then this Lease shall terminate on the date for
termination set forth in such notice. Tenant shall immediately vacate the
Premises and deliver possession to Landlord, and Landlord may repossess the
Premises and may, at Tenant’s sole cost, remove any of Tenant’s signs and any of
its other property, without relinquishing its right to receive Rent or any other
right against Tenant. On termination, Landlord has the right to recover from
Tenant as damages:

 

(a)                                  The worth at the time of award of unpaid
Rent and other sums due and payable which had been earned at the time of
termination; plus

 

28

--------------------------------------------------------------------------------


 

(b)                                 The worth at the time of award of the amount
by which the unpaid Rent and other sums due and payable which would have been
earned after termination until the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus

 

(c)                                  The worth at the time of award of the
amount by which the unpaid Rent and other sums due and payable for the balance
of the Term after the time of award exceeds the amount of such Rent loss that
Tenant proves could be reasonably avoided; plus

 

(d)                                 Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
Tenant’s obligations under this Lease, or which, in the ordinary course of
things, would be likely to result therefrom, including, without limitation, any
costs or expenses incurred by Landlord: (i) in retaking possession of the
Premises; (ii) in maintaining, repairing, preserving, restoring, replacing,
cleaning, altering or rehabilitating the Premises or any portion thereof,
including such acts for reletting to a new tenant or tenants; (iii) for leasing
commissions; or (iv) for any other costs necessary or appropriate to relet the
Premises; plus

 

(e)                                  At Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by the laws of the State of California.

 

The “worth at the time of award” of the amounts referred to in Sections
13.3(a) and 13.3(b) is computed by allowing interest at the Interest Rate on the
unpaid rent and other sums due and payable from the termination date through the
date of award. The “worth at the time of award” of the amount referred to in
Section 13.3(c) is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). Tenant waives redemption or relief from forfeiture under California Code
of Civil Procedure Sections 1174 and 1179, or under any other present or future
law, if Tenant is evicted or Landlord takes possession of the Premises by reason
of any Event of Default by Tenant hereunder.

 

13.4                           Landlord’s Remedies Cumulative.  All of
Landlord’s remedies under this Lease shall be in addition to all other remedies
Landlord may have at law or in equity, including, without limitation, the remedy
described in California Civil Code Section 1951.4 (pursuant to which Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due if Tenant has the right to sublet or assign the
Lease, subject to reasonable limitations). Waiver by Landlord of any breach of
any obligation by Tenant shall be effective only if it is in writing, and shall
not be deemed a waiver of any other breach, or any subsequent breach of the same
obligation. The possession of Tenant’s funds, negotiation of Tenant’s negotiable
instruments, or acceptance of Tenant’s payment by Landlord or its agents shall
not constitute a waiver of any breach by Tenant, and if such possession,
negotiation or acceptance occurs after Landlord’s notice to Tenant, or
termination of this Lease or of Tenant’s right to possession, such possession,
negotiation or acceptance shall not affect such notice or termination.
Acceptance of payment by Landlord after commencement of a legal proceeding or
final judgment shall not affect such proceeding or judgment. Landlord may
advance such monies and take such other actions for Tenant’s account as
reasonably may be required to cure or

 

29

--------------------------------------------------------------------------------


 

mitigate any default by Tenant.   Tenant shall immediately reimburse Landlord
for any such advance, and such sums shall bear interest at the Interest Rate
until paid.

 

13.5                           WAIVER OF TRIAL BY JURY.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH PARTY WAIVES TRIAL BY JURY IF ANY LEGAL PROCEEDING IS
BROUGHT BY THE OTHER IN CONNECTION WITH THIS LEASE. EACH PARTY SHALL BRING ANY
ACTION AGAINST THE OTHER IN CONNECTION WITH THIS LEASE IN A FEDERAL OR STATE
COURT LOCATED IN CALIFORNIA, CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND
WAIVES ANY RIGHT TO HAVE ANY PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE
GROUND OF IMPROPER VENUE OR INCONVENIENT FORUM. THE PROVISIONS OF THIS
SECTION 13.5 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

14.                                 SURRENDER.  Upon the expiration or earlier
termination of this Lease for any reason, Tenant shall surrender the Premises to
Landlord in its condition existing as of the date Landlord delivers possession
of the Premises to Tenant, normal wear and tear and damage by fire or other
casualty excepted, with all interior walls repaired and repainted if marked or
damaged, all carpets shampooed and cleaned, all broken, marred or nonconforming
acoustical ceiling tiles replaced, all windows washed, the plumbing and
electrical systems and lighting in good order and repair, including replacement
of any burned out or broken light bulbs or ballasts, the HVAC equipment serviced
and repaired by a reputable and licensed service firm acceptable to Landlord,
and all floors cleaned and waxed, all to the reasonable satisfaction of
Landlord.  Tenant shall remove from the Premises and the Project all of Tenant’s
trade fixtures, furniture, moveable equipment and other personal property, and
any Alterations which Landlord elects to be removed pursuant to Section 5.3, and
shall restore the Premises to its condition prior to their installation,
including, without limitation, repairing all damage caused by the installation
or removal of any of the foregoing items.   If Tenant does not timely remove
such property, then Tenant shall be conclusively presumed to have, at Landlord’s
election: (a) conveyed such property to Landlord without compensation or
(b) abandoned such property, and Landlord may dispose of or store any part
thereof in any manner at Tenant’s sole cost, without waiving Landlord’s right to
claim from Tenant all expenses arising out of Tenant’s failure to remove the
property, and without liability to Tenant or any other person.  Landlord shall
have no duty to be a bailee of any such personal property.    If Landlord elects
to consider such property abandoned, Tenant shall be liable to Landlord for the
costs of: (i) removal of any such Alterations or personal property,
(ii) storage, transportation, and disposition of the same, and (iii) repair and
restoration of the Premises, together with interest thereon at the Interest Rate
from the date of expenditure by Landlord.

 

15.                                 HOLDOVER.  Tenant shall have no right to
holdover possession of the Premises after the expiration or termination of this
Lease without Landlord’s prior written consent which Landlord may withhold in
its sole and absolute discretion.     If, however, Tenant retains possession of
any part of the Premises after the Term, Tenant shall become a tenant at
sufferance only, for the entire Premises upon all of the terms of this Lease as
might be applicable to such tenancy, except that Tenant shall pay Base Rent at
one hundred fifty percent (150%) of the rate in effect immediately prior to such
holdover (without regard to any abatements of Rent on account of casualty or
otherwise), computed on a monthly basis for each full or partial month Tenant
remains in possession.  Tenant shall also protect, defend, indemnify and hold
Landlord

 

30

--------------------------------------------------------------------------------


 

harmless from and against all Claims resulting from such failure, including,
without limiting the generality of the foregoing, any claims made by any
succeeding tenant founded upon such failure to surrender and any lost profits to
Landlord resulting therefrom. No acceptance of Rent or other payments by
Landlord under these holdover provisions shall operate as a waiver of Landlord’s
right to regain possession or any other of Landlord’s remedies.

 

16.                                 SUBORDINATION TO GROUND LEASES AND
MORTGAGES.

 

16.1                           Subordination.  Subject to the provisions of
Section 16.6 below, this Lease shall be subordinate to any present or future
ground lease or mortgage respecting the Project, and any amendments to such
ground lease or mortgage, at the election of the ground lessor or mortgagee (a
“Security Holder”), as the case may be, effected by notice to Tenant in the
manner provided in this Lease. The subordination shall be effective upon such
notice, but at the request of Landlord or such Security Holder, Tenant shall
within ten (10) days after the request, execute and deliver to the requesting
party any reasonable documents provided to evidence the subordination. Any
mortgagee has the right, at its sole option, to subordinate its mortgage to the
terms of this Lease, without notice to, nor the consent of, Tenant.

 

16.2                           Termination of Ground Lease or Foreclosure of
Mortgage. If any ground lease is terminated or mortgage foreclosed or deed in
lieu of foreclosure given and the Security Holder or purchaser at a foreclosure
sale shall thereby become the owner of the Project, Tenant shall attorn to such
Security Holder or purchaser without any deduction or setoff by Tenant, and this
Lease shall continue in effect as a direct lease between Tenant and such
Security Holder or purchaser.  The Security Holder or purchaser shall be liable
as Landlord only during the time such Security Holder or purchaser is the owner
of the Project. At the request of Landlord or any Security Holder, Tenant shall
execute and deliver within ten (10) days after the request any document
furnished by the requesting party to evidence Tenant’s agreement to attorn.

 

16.3                           Security Deposit.  Any Security Holder shall be
responsible for the return of any security deposit by Tenant only to the extent
the security deposit, if any, is received by such Security Holder.

 

16.4                           Notice and Right to Cure.  The Project is subject
to any ground lease and mortgage identified with the name and address of the
Security Holder in Exhibit F to this Lease (as the same may be amended from time
to time by written notice to Tenant). Tenant agrees to send by registered or
certified mail to any Security Holder identified in a notice from Landlord to
Tenant, a copy of any notice of default sent by Tenant to Landlord. If Landlord
fails to cure such default within the required time period under this Lease, but
any Security Holder begins to cure within ten (10) days after such period and
proceeds diligently to complete such cure, then such Security Holder shall have
such additional time as is necessary to complete such cure, including any time
necessary to obtain possession if possession is necessary to cure, and Tenant
shall not begin to enforce its remedies so long as the cure is being diligently
pursued.

 

16.5                           Definitions.  As used in this Section 16,
“mortgage” shall include “trust deed” and “deed of trust”; “mortgagee” shall
include “trustee”, “beneficiary” and the mortgagee of any ground lessee; and
“ground Lessor”, “mortgagee”, and “purchaser at a foreclosure sale” shall
include, in each case, all of its successors and assigns, however remote.

 

31

--------------------------------------------------------------------------------


 

16.6                           Non-Disturbance Agreement.  With respect to any
present or future ground lease or mortgage to which this Lease shall be
subordinate, Landlord shall, as a condition to such subordination, obtain from
the Security Holder, for the benefit of Tenant, a non-disturbance agreement, in
the customary form of such Security Holder, that (i) except to the extent
necessary to protect the Security Holder in the event of circumstances in which
its security is impaired, will not effect an amendment to this Lease which
materially increases Tenant’s obligations or materially diminishes Tenant’s
rights hereunder, and (ii) provides generally that as long as Tenant is not in
default under this Lease, this Lease will not be terminated if such Security
Holder acquires title to the Project by reason of foreclosure proceedings,
acceptance of a deed in lieu of foreclosure, or termination of the leasehold
interest of Landlord, provided that Tenant attorns to such Security Holder in
accordance with its commercially reasonable requirements. Tenant shall bear all
costs and expenses (including attorneys’ fees) in connection with a
non-disturbance agreement described in this Section.

 

17.                                 ASSIGNMENT AND SUBLEASE.

 

17.1                           In General.  Tenant shall not, without Landlord’s
prior written consent, in each case: (a) make or allow any assignment or
transfer, by operation of law or otherwise, of any part of Tenant’s interest in
this Lease, (b) sublet any part of the Premises, or (c) permit anyone other than
Tenant and its employees to occupy any part of the Premises (all of the
foregoing are hereinafter sometimes referred to individually as a “Transfer”,
and collectively as “Transfers”, any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”, and
any person by whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferor”). Tenant shall remain primarily liable
for all of its obligations under this Lease, notwithstanding any Transfer.   No
consent granted by Landlord shall be deemed to be a consent to any subsequent
Transfer.  Tenant shall pay all of Landlord’s attorneys’ fees and other expenses
incurred in connection with any consent requested by Tenant or in considering
any proposed Transfer.   Any Transfer without Landlord’s prior written consent
shall be void.  If Tenant shall assign this Lease or sublet or otherwise
Transfer the Premises, or any portion thereof to any party other than a
Permitted Transferee (as defined below), any rights of Tenant to renew this
Lease, to extend the Term or to lease additional space in the Project shall be
extinguished thereby and will not be transferred to the Transferee, all such
rights being personal to the Tenant named herein.    In addition, Tenant shall
not, without Landlord’s prior written consent, which Landlord may withhold in
its reasonable discretion, mortgage, pledge or encumber this Lease, the term or
estate hereby granted or any interest hereunder.

 

17.2                           Landlord’s Consent.  Landlord will not
unreasonably withhold its consent to any proposed Transfer.   It shall be
reasonable for Landlord to withhold its consent to any Transfer if (a) an Event
of Default exists under this Lease, (b) the proposed Transferee is a tenant in
the Project or an affiliate of such a tenant or a party that Landlord has
identified as a prospective tenant in the Project, (c) the financial
responsibility, nature of business, and character of the proposed Transferee are
not all reasonably satisfactory to Landlord, (d) In the reasonable judgment of
Landlord the purpose for which the Transferee intends to use the Premises (or a
portion thereof) is not in keeping with Landlord’s standards for the Building or
are in violation of the terms of this Lease or any other leases in the Project,
or (e) the proposed Transferee is a

 

32

--------------------------------------------------------------------------------


 

government entity, The foregoing shall not exclude any other reasonable basis
for Landlord to withhold its consent.

 

17.3                           Procedure.  Tenant shall notify Landlord of any
proposed Transfer at least thirty (30) days prior to its proposed effective
date.  The notice shall include the name and address of the proposed Transferee,
its corporate affiliates in the case of a corporation and its partners in the
case of a partnership, a description of the portion of the Premises that is
subject to the Transfer (the “Transfer Premises”), a calculation of the Transfer
Premium (as defined in Section 17.5 below) payable in connection with the
Transfer, an executed copy of the proposed Transfer agreement, and sufficient
information to permit Landlord to determine the financial responsibility and
character of the proposed Transferee (including, without limitation, the most
recent financial statements for the proposed Transferee). As a condition to the
effectiveness of any assignment of this Lease, the assignee shall execute and
deliver to Landlord, prior to the effective date of the assignment, a consent
form satisfactory to Landlord providing for, among other things, an assumption
of all of the obligations of Tenant under this Lease. As a condition to the
effectiveness of any other Transfer, Transferee shall execute and deliver to
Landlord, prior to the effective date of such Transfer, a consent form
satisfactory to Landlord, providing, among other things, (a) the Transferee’s
obligation to indemnify Landlord and the other Landlord Parties consistent with
Tenant’s indemnification obligations in Section 8.2 above, and (b)the
Transferee’s agreement that any such Transfer shall be subordinate and subject
to the provisions of this Lease, and if this Lease shall be terminated during
the term of any such Transfer, Landlord shall have the right to: (i) treat such
Transfer as cancelled and repossess the Transfer Premises by any lawful means,
or (ii) require that the Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall default and fail to cure
within the time permitted for cure under Section 12 above, Landlord is hereby
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured.

 

17.4                           Change of Management or Ownership.  Any direct or
indirect transfer of 50% or more of the ownership interest in Tenant (a “Change
of Control”) shall constitute an assignment of this Lease, provided that the
foregoing shall not apply so long as Tenant’s stock is publicly held and traded
through a national stock exchange or NASDAQ.

 

17.5                           Permitted Transfers.  Notwithstanding anything to
the contrary in this Section 17, if an Event of Default does not then exist,
Tenant may assign this Lease or sublet any portion of the Premises (hereinafter
collectively referred to as a “Permitted Transfer”) to (a) a parent or
subsidiary of Tenant, or an entity under common control with Tenant, (b) any
successor entity to Tenant by way of merger, consolidation or other
non-bankruptcy corporate reorganization, or (c) an entity which acquires all or
substantially all of Tenant’s assets or stock (collectively, “Permitted
Transferees”, and, individually, a “Permitted Transferee”), and Tenant may
engage in a deemed assignment of this Lease by means of a Change of Control as
set forth in Section 17.4 above; provided that (i) at least ten (10) business
days prior to the Transfer, Tenant notifies Landlord of such Transfer, and
supplies Landlord with any documents or information reasonably requested by
Landlord regarding such Transfer or Permitted Transferee, including, but not
limited to, copies of the sublease or instrument of assignment and copies of
documents establishing to the reasonable satisfaction of Landlord that the
transaction in question

 

33

--------------------------------------------------------------------------------


 

is one permitted under this Section 17.5, (ii) except in the case of a Change of
Control or if such assumption occurs by operation of law, Tenant furnishes
Landlord, at least ten (10) business days prior to the Transfer, with a written
document executed by the proposed Permitted Transferee in which, in the case of
an assignment, such entity assumes all of Tenant’s obligations under this Lease
with respect to the Transfer Premises, and, in the case of a sublease, such
entity agrees to sublease the Transfer Premises subject to this Lease, (iii) in
the case of a Transfer pursuant to clause (b) above, the successor entity must
have a net worth (computed in accordance with generally accepted accounting
principles, except that intangible assets such as goodwill, patents, copyrights
and trademarks, as well as any acquisition-related reserves, shall be excluded
in the calculation (“Net Worth”)) at the time of the Transfer that is at least
equal to the Net Worth of Tenant immediately prior to such Transfer, and
(iv) any such proposed Transfer is made for a good faith operating business
purpose and not, whether in a single transaction or in a series of transactions,
be entered into as a subterfuge to evade the obligations and restrictions
relating to Transfers set forth in this Section 17.

 

17.6                           Transfer Premium.

 

(a)                                  If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Landlord shall
be entitled to receive, as Additional Rent hereunder, fifty percent (50%) of any
Transfer Premium derived from such Transfer.  As used herein, the term “Transfer
Premium” means (i) (A) in the case of an assignment, any consideration
(including, without limitation, payment for leasehold improvements) paid by the
assignee on account of such assignment, and (B) in the case of any other
Transfer, all rent, additional rent or other consideration paid by the
Transferee to the Transferor pursuant to such Transfer in excess of the base
rent and additional rent payable by such Transferor during the term of the
Transfer on a per rentable square foot basis minus (ii) any brokerage
commissions (not to exceed commissions typically paid in the market at the time
of such subletting or assignment) and reasonable attorneys’ fees paid by
Transferor in connection with the Transfer (collectively, “Recoverable
Expenses”), unless the deduction of such Recoverable Expenses is waived by
Transferor pursuant to Section 17.6(b) below. For purposes of calculating the
Transfer Premium in connection with a sublease, the Recoverable Expenses shall
be deducted, on an amortized basis, without interest, over the term of the
sublease.   Payment of the portion of the Transfer Premium due Landlord
hereunder shall be a joint and several obligation of Tenant and the Transferee,
and shall be made to Landlord as follows; (1) in the case of an assignment, the
Transferor shall pay the portion of the Transfer Premium due to Landlord within
ten (10) days after the Transferor receives the consideration described in
clause (i)(A) above; and (2) in the case of any other Transfer, on the first day
of each month during the term of the Transfer, the Transferee shall pay directly
to Landlord fifty percent (50%) of the amount by which the rent, additional rent
or other consideration due from the Transferee for such month exceeds (x) the
base rent and additional rent payable by the applicable Transferor for said
month which is allocable to the Transfer Premises, plus (y) the amortized amount
of Recoverable Expenses allocated to such month, unless such Recoverable
Expenses are waived by Transferor pursuant to Section 17.6(b). This Section 17.6
shall not apply to a Transfer to a Permitted Transferee.

 

(b)                                 Within sixty (60) days after request by
Landlord, Transferor shall provide Landlord a written statement, together with
reasonably detailed invoices therefor, certifying the total amount of
Recoverable Expenses in connection with any Transfer and

 

34

--------------------------------------------------------------------------------


 

Tenant’s calculation of the Transfer Premium. If Transferor fails to provide
such statement and invoices to Landlord within the sixty (60) day period,
Transferor shall be deemed to have waived the deduction of Recoverable Expenses
in determining the Transfer Premium. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant, and any other Transferor, relating to a Transfer, and shall
have the right to make copies thereof. If the Transfer Premium respecting any
Transfer shall be found to be understated, Tenant shall, within ten (10) days
after demand, pay the deficiency; and, if understated by more than two percent
(2%), Tenant shall pay Landlord’s costs of such audit.

 

17.7                           Recapture.  In the case of a proposed assignment
of this Lease or a proposed sublease of all of the Premises for substantially
the remainder of the Term (i.e., less than six (6) months remain at the end of
the proposed sublease), in either case to any party other than a Permitted
Transferee, Landlord may terminate this Lease by giving Tenant written notice
(the “Recapture Notice”) within thirty (30) days after Landlord’s receipt of the
proposed fully executed Transfer agreement submitted by Tenant for Landlord’s
consent.  Such termination shall be effective as of the termination date set
forth in Landlord’s Recapture Notice, and all obligations of Landlord and Tenant
under this Lease shall expire as of such termination date, except those that
expressly survive any termination of this Lease.

 

17.8                           Tenant Remedies.  Notwithstanding anything to the
contrary in this Lease, if Tenant claims that Landlord has unreasonably withheld
or delayed its consent under this Section 17 or otherwise has breached or acted
unreasonably under this Section 17, Tenant’s sole remedy shall be declaratory
judgment and an injunction for the relief sought or damages, and Tenant hereby
waives all other remedies, including, without limitation, any right provided
under California Civil Code Section 1995.310 or other applicable laws to
terminate this Lease..

 

18.                                 CONVEYANCE BY LANDLORD.  If Landlord shall
at any time transfer its interest in the Project or this Lease, Landlord shall
be released from any obligations occurring after such transfer, except the
obligation to return to Tenant any security deposit not delivered to its
transferee, and Tenant shall look solely to Landlord’s successors for
performance of such obligations. This Lease shall not be affected by any such
transfer.

 

19.                                 ESTOPPEL CERTIFICATE.  Each party shall,
within ten (10) days after receiving a request from the other party, execute,
acknowledge in recordable form, and deliver to the other party or its designee a
certificate stating, subject to a specific statement of any applicable
exceptions, that this Lease as amended to date is in full force and effect, that
Tenant is paying Rent and other charges on a current basis, and that to the best
of the knowledge of the certifying party, the other party has committed no
uncured defaults and has no offsets or claims. The certifying party may also be
required to state the date of commencement of payment of Rent, the Commencement
Date, the Termination Date, the Base Rent, the current Operating Cost Share Rent
and Tax Share Rent estimates, the status of any improvements required to be
completed by Landlord, the amount of any security deposit, and such other
matters as may be reasonably requested. Tenant’s failure to execute or deliver
an estoppel certificate in the required time period shall constitute an
acknowledgment by Tenant that the statements included in the estoppel
certificate are true and correct, without exception.

 

35

--------------------------------------------------------------------------------


 

20.                                 SECURITY DEPOSIT.  Tenant shall deposit with
Landlord on the date Tenant executes and delivers this Lease the cash sum set
forth in the Schedule for the Security Deposit. The Security Deposit shall be
held by Landlord as security for the faithful performance by Tenant of all of
its obligations under this Lease.

 

20.1                           Application of Security Deposit.  Tenant agrees
that, if Tenant fails to pay any Rent, or otherwise defaults with respect to any
provision of this Lease, Landlord may (but shall not be obligated to), and
without prejudice to any other remedy available to Landlord, use, apply or
retain all or any portion of the Security Deposit for the payment of any Rent in
default or for the payment of any other sum to which Landlord may become
obligated by reason of Tenant’s default, or to compensate Landlord for any loss
or damage which Landlord may suffer thereby, including, without limitation,
prospective damages and damages recoverable pursuant to California Civil Code
Section 1951.2.  If Landlord uses or applies all or any portion of the Security
Deposit as provided above, Tenant shall, within three (3) days after demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to the full amount thereof, and Tenant’s failure to do so
shall, at Landlord’s option, be an Event of Default under this Lease with no
opportunity to cure. If Tenant performs all of Tenant’s obligations hereunder,
the Security Deposit, or so much thereof as has not theretofore been applied by
Landlord, shall be returned to Tenant (or, at Landlord’s option, to the last
assignee, if any, of Tenant’s interest hereunder) within thirty (30) days
following the later to occur of (a) the expiration of the Term of this Lease or
(b) Tenant’s vacation and surrender of the Premises in accordance with the
requirements of this Lease. Tenant waives the provisions of California Civil
Code Section 1950.7, or any similar or successor laws now or hereinafter in
effect, that restrict Landlord’s use or application of the Deposit, or that
provide specific time periods for return of the Deposit.  Landlord shall not be
deemed to hold the Security Deposit in trust nor be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to any interest on the Security Deposit. The Security Deposit shall not
be construed as an advance payment of Rent nor liquidated damages, and if
Landlord’s claims hereunder exceed the Security Deposit, Tenant shall remain
liable for the balance of such claims.

 

20.2                           Transfer of Security Deposit.  If Landlord
transfers its interest in the Project or this Lease, Landlord shall transfer the
Security Deposit to its transferee.   Upon such transfer, Landlord shall have no
further obligation to return the Security Deposit to Tenant, and Tenant’s right
to the return of the Security Deposit shall apply solely against Landlord’s
transferee.

 

21.                                 Intentionally omitted.

 

22.                                 NOTICES.  All notices, consents, approvals
and similar communications to be given by one party to the other under this
Lease, shall be given in writing, mailed or personally delivered as follows:

 

36

--------------------------------------------------------------------------------


 

22.1                           Landlord.  To Landlord as follows:

 

CarrAmerica Realty Operating Partnership, L.P.

1810 Gateway Drive, Suite 150

San Mateo, CA 94404

Attn: Market Officer

 

with a copy to:

 

CarrAmerica Realty Operating Partnership, L.P.

1850 K Street, N.W., Suite 500

Washington, D.C. 20006

Attn: Lease Administration

 

or to such other person at such other address as Landlord may designate by
notice to Tenant.

 

22.2                           Tenant.  To Tenant as follows:

 

Before the Commencement Date:

 

Proxim Corporation

935 Stewart Drive

Sunnyvale, CA 94085

Attn: Chief Financial Officer

 

And

 

Attn: General Counsel

 

 

After the Commencement Date:

 

Proxim Corporation

2115 O’Nel Drive

San Jose, CA 95131

Attn: Chief Financial Officer

 

And Attn: General Counsel

 

or to such other person at such other address as Tenant may designate by notice
to Landlord.

 

Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid. Mailed
notices shall be deemed to have been given on the earlier of actual delivery or
three (3) business days after posting in the

 

37

--------------------------------------------------------------------------------


 

United States mail in the case of registered or certified mail, and one
(1) business day in the case of overnight courier.

 

23.                                 QUIET POSSESSION.  So long as Tenant shall
perform all of its obligations under this Lease, Tenant shall enjoy peaceful and
quiet possession of the Premises against any party claiming through the
Landlord, subject to all of the terms of this Lease.

 

24.                                 REAL ESTATE BROKERS.  Tenant represents to
Landlord that Tenant has not dealt with any real estate broker with respect to
this Lease except for any broker(s) listed in the Schedule, and no other broker
is in any way entitled to any broker’s fee or other payment in connection with
this Lease. Tenant shall indemnify and defend Landlord against any Claims by any
other broker or third party for any payment of any kind in connection with this
Lease.

 

25.                                 MISCELLANEOUS.

 

25.1                           Successors and Assigns.  Subject to the limits on
Tenant’s assignment contained in Section 17, the provisions of this Lease shall
be binding upon and inure to the benefit of all successors and assigns of
Landlord and Tenant.

 

25.2                           Date Payments Are Due.  Except for payments to be
made by Tenant under this Lease which are due upon demand or are due in advance
(such as Base Rent), and except as otherwise expressly provided in this Lease,
Tenant shall pay to Landlord any amount for which Landlord renders a statement
of account within thirty (30) days after Tenant’s receipt of Landlord’s
statement.

 

25.3                           Meaning of “Landlord”, “Re-Entry”, “including”
and “Affiliate”.  The term “Landlord” means only the owner of the Project and
the lessor’s interest in this Lease from time to time.  The words “re-entry” and
“re-enter” are not restricted to their technical legal meaning. The words
“including” and similar words shall mean “without limitation.”  The word
“affiliate” shall mean a person or entity controlling, controlled by or under
common control with the applicable entity. “Control” shall mean the power
directly or indirectly, by contract or otherwise, to direct the management and
policies of the applicable entity.

 

25.4                           Time of the Essence.  Time is of the essence of
each provision of this Lease.

 

25.5                           No Option.  The submission of this Lease to
Tenant for review or execution does not create an option or constitute an offer
to Tenant to lease the Premises on the terms and conditions contained herein or
a reservation of the Premises in favor of Tenant, and this Lease shall not
become effective unless and until it has been executed and delivered by both
Landlord and Tenant.

 

25.6                           Severability.  If any provision of this Lease is
determined to be invalid, illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

25.7                           Governing Law.  This Lease shall be governed in
all respects by the laws of the state in which the Project is located, without
regard to the principles of conflicts of laws.

 

38

--------------------------------------------------------------------------------


 

25.8                           Lease Modification.  Tenant agrees to modify this
Lease in any way requested by a mortgagee which does not cause increased expense
to Tenant or otherwise materially adversely affect Tenant’s interests under this
Lease.

 

25.9                           No Oral Modification.  No modification of this
Lease shall be effective unless it is a written modification signed by both
parties.

 

25.10                     Landlord’s Right to Cure.  If Tenant fails to perform
any obligations under this Lease, Landlord may cure any such failure on Tenant’s
behalf and any expenses incurred shall constitute Additional Rent due from
Tenant on demand by Landlord.

 

25.11                     Captions.  The captions used in this Lease shall have
no effect on the construction of this Lease.

 

25.12                     Authority.  Landlord and Tenant each represents to the
other that it has full power and authority to execute and perform this Lease.

 

25.13                     Landlord’s Enforcement of Remedies.  Landlord may
enforce any of its remedies under this Lease either in its own name or through
an agent.

 

25.14                     Entire Agreement.  This Lease, together with all
Exhibits, constitutes the entire agreement between the parties. No
representations or agreements of any kind have been made by either party which
are not contained in this Lease.

 

25.15                     Landlord’s Title.  Landlord’s title shall always be
paramount to the interest of Tenant, and nothing in this Lease shall empower
Tenant to do anything which might in any way impair Landlord’s title.

 

25.16                     Light and Air Rights.  Landlord does not grant in this
Lease any rights to light and air in connection with Project. Landlord reserves
to itself, the Project, the Building below the improved floor of each floor of
the Premises, the Building above the ceiling of each floor of the Premises, the
exterior of the Premises and the areas on the same floor outside the Premises,
along with the areas within the Premises required for the installation and
repair of utility lines and other items required to serve other tenants of the
Building.

 

25.17                     Singular and Plural; Joint and Several Liability. 
Wherever appropriate in this Lease, a singular term shall be construed to mean
the plural where necessary, and a plural term the singular.  For example, if at
any time two parties shall constitute Landlord or Tenant, then the relevant term
shall refer to both parties together. If more than one individual or entity
comprises Tenant, the obligations imposed on each individual or entity that
comprises Tenant under this Lease shall be joint and several.

 

25.18                     No Recording by Tenant.  Tenant shall not record in
any public records any memorandum or any portion of this Lease.

 

25.19                     Exclusivity.  Landlord does not grant to Tenant in
this Lease any exclusive right except the right to occupy the Premises.

 

39

--------------------------------------------------------------------------------


 

25.20                     No Construction Against Drafting Party.  The rule of
construction that ambiguities are resolved against the drafting party shall not
apply to this Lease.

 

25.21                     Survival.  The waivers of claims or rights, the
releases and the obligations of Landlord and Tenant under this Lease to
indemnify, protect, defend and hold harmless the other shall survive the
expiration or earlier termination of this Lease, and so shall all other
obligations or agreements of Landlord or Tenant hereunder which by their terms
survive the expiration or earlier termination of this Lease.

 

25.22                     Rent Not Based on Income.  No Rent or other payment in
respect of the Premises shall be based in any way upon net income or profits
from the Premises. Tenant may not enter into or permit any sublease or license
or other agreement in connection with the Premises which provides for a rental
or other payment based on net income or profit.

 

25.23                     Building Manager and Service Providers.  Landlord may
perform any of its obligations under this Lease through its employees or third
parties hired by the Landlord.

 

25.24                     Late Charge and Interest on Late Payments.  Without
limiting the provisions of Section 12.1, if Tenant fails to pay any installment
of Rent or other charge to be paid by Tenant pursuant to this Lease within five
(5) business days after the same becomes due and payable, then Tenant shall pay
a late charge equal to the greater of five percent (5%) of the amount of such
payment or $250.  In addition, interest shall be paid by Tenant to Landlord on
any late payments of Rent from the date due until paid at the rate provided in
Section 2.4(b). Such late charge and interest shall constitute Additional Rent
due and payable by Tenant to Landlord upon the date of payment of the delinquent
payment referenced above.

 

25.25                     Tenant’s Financial Statements.  Within ten (10) days
after Landlord’s written request therefor (which may be made only in connection
with a default by Tenant or a bona fide sale, financing or other similar
transaction involving the Project), Tenant shall deliver to Landlord the current
audited annual and quarterly financial statements of Tenant, and annual audited
financial statements of the two (2) years prior to the current year’s financial
statements, all prepared in accordance with generally accepted accounting
principles consistently applied. Such statements shall be certified by Tenant’s
chief financial officer; provided, however, that Tenant shall submit financial
statements that are audited by a certified public accountant if such statements
are available.    Notwithstanding the foregoing, (a) as long as Tenant’s
financial statements are readily available over the Internet or otherwise
publicly available, Tenant shall not be obligated to deliver them to Landlord
hereunder, and (b) as long as Tenant’s stock is publicly held and traded, Tenant
shall only be required to deliver to Landlord publicly available statements.  
Landlord shall exercise commercially reasonable efforts to keep all such
financial statements confidential, provided that Landlord may disclose the same
to existing or prospective lenders, investors, partners, purchasers or other
persons reasonably having a need to review such financial statements.

 

25.26                     Attorneys’  Fees.  In any arbitration, quasi-judicial
or administrative proceedings or any action in any court of competent
jurisdiction, brought by either party to enforce any covenant or any of such
party’s rights or remedies under this Lease, including any action for
declaratory relief, or any action to collect any payments required under this
Lease or to

 

40

--------------------------------------------------------------------------------


 

quiet title against the other party, the prevailing party shall be entitled to
reasonable attorneys’ fees and all costs, expenses and disbursements in
connection with such action, including the costs of reasonable investigation,
preparation and professional or expert consultation, which sums may be included
in any judgment or decree entered in such action in favor of the prevailing
party. In addition, Tenant shall pay the attorneys’ fees and other costs
Landlord incurs in enforcing this Lease where an action or proceeding is not
brought.

 

25.27                     Other Improvements.  If portions of the Project or
property adjacent to the Project (collectively, the “Other Improvements”) are
owned by an entity other than Landlord, then, so long as Tenant’s rights under
this Lease (including, without limitation, Tenant’s use and occupancy of, and
access to, the Premises, parking areas, and/or Project) are not materially
impaired, impeded, or otherwise materially and adversely affected, or Tenant’s
costs or expenses payable under this Lease materially increased, Landlord, at
its option, may enter into an agreement with the owner or owners of any of the
Other Improvements to provide (a) for reciprocal rights of access, use and/or
enjoyment of the Project and the Other Improvements, (b) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion of the Project and all or any portion of the Other Improvements, (c) for
the allocation of a portion of Operating Costs and Taxes to the Other
Improvements and the allocation of a portion of the operating expenses and taxes
for the Other Improvements to the Project, (d) for the use or improvement of the
Other Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project,
and (e) for any other matter which Landlord deems appropriate or necessary.  
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to sell all or any portion of the Project or any other
of Landlord’s rights described in this Lease.

 

25.28                     Security.  Landlord shall be the sole determinant of
the type and amount of security services to be provided to the Project, if any. 
In all events, Landlord shall not be liable to Tenant, and Tenant hereby waives
any claim against Landlord, for (a) any unauthorized or criminal entry of third
parties into the Premises, the Building or the Project, (b) any damage to
persons, or (c) any loss of property in and about the Premises, the Building or
the Project, by or from any unauthorized or criminal acts of third parties,
regardless of any action, inaction, failure, breakdown, malfunction and/or
insufficiency of the security services provided by Landlord.

 

25.29                     Consents.  Except where expressly provided herein to
the contrary, whenever a party’s consent or approval is required hereunder, such
consent or approval shall not be unreasonably withheld, delayed or conditioned.

 

26.                                 UNRELATED BUSINESS INCOME.  If Landlord is
advised by its counsel at any time that any part of the payments by Tenant to
Landlord under this Lease may be characterized as unrelated business income
under the United States Internal Revenue Code and its regulations, then Tenant
shall enter into any amendment proposed by Landlord to avoid such income, so
long as the amendment does not require Tenant to make more payments or accept
fewer services from Landlord, than this Lease provides.

 

27.                                 BUILDING RENOVATIONS.  It is specifically
understood and agreed that Landlord has made no representation or warranty to
Tenant and has no obligation and has made no promises to alter, remodel,
improve, renovate, repair or decorate the Premises, Building, or

 

41

--------------------------------------------------------------------------------


 

any part thereof and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant except as
specifically set forth herein. However, Tenant hereby acknowledges that Landlord
may during the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Project, the Building and/or the Premises including without
limitation the parking structure, common areas, systems and equipment, roof, and
structural portions of the same, which Renovations may include, without
limitation, (a) installing sprinklers in the Building common areas and tenant
spaces, (b) modifying the common areas and tenant spaces to comply with
Governmental Requirements, including regulations relating to the physically
disabled, seismic conditions, and building safety and security, and
(c) installing new floor covering, lighting, and wall coverings in the Building
common areas, and in connection with any Renovations, Landlord may, among other
things, erect scaffolding or other necessary structures in the Building, limit
or eliminate access to portions of the Project, including portions of the common
areas, or perform work in the Building, which work may create noise, dust or
leave debris in the Building. Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations or Landlord’s actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord’s actions. Notwithstanding any provisions to the contrary contained
herein, Landlord shall use commercially reasonable efforts in the performance of
any Renovations to minimize interference with the conduct of Tenant’s business
in the Premises and Tenant’s parking rights hereunder; and, with respect to any
Renovations which could interfere with the conduct of Tenant’s business in the
Premises or Tenant’s parking rights hereunder, Landlord shall, except in the
event of an emergency, provide Tenant with at least twenty-four (24) hours’
prior notice (which may be verbal and/or be sent by e-mail to Tenant’s
facilities manager).

 

28.                                 HAZARDOUS SUBSTANCES.

 

28.1                           Prohibition Against Hazardous Substances.

 

(a)                                  Except for de minimis quantities of general
office supplies customarily used by office tenants in the ordinary course of
their business, such as copier toner, liquid paper, glue, ink and cleaning
solvents (which supplies Tenant agrees to use in compliance with all applicable
Governmental Requirements) and except as provided in Section 6.1 above, Tenant
shall not cause or permit any Hazardous Substances to be brought upon, produced,
stored, used, discharged or disposed of in or near the Project by Tenant or its
agents, employees, contractors or invitees without Landlord’s prior written
consent, which Landlord may give or withhold in its reasonable but sole
discretion. Any handling, transportation, storage, treatment, disposal or use of
any Hazardous Substances in or about the Project by Tenant, its agents,
employees, contractors or invitees shall strictly comply with all applicable
Governmental Requirements. Tenant shall be solely responsible for obtaining and
complying with all permits necessary for the maintenance and operation of its
business, including, without limitation, all permits governing the use,
handling, storage, treatment, transport, discharge and disposal of

 

42

--------------------------------------------------------------------------------


 

Hazardous Substances. Tenant shall indemnify, defend and hold Landlord harmless
from and against any Claims (including, without limitation, diminution in value
of the Premises or the Project, damages for the loss or restriction on use of
leasable space or of any amenity of the Premises or the Project, damages arising
from any adverse impact on marketing of space in the Project, Remedial Work, and
sums paid in settlement of claims) which result from or arise out of the use,
storage, treatment, transportation, release, or disposal of any Hazardous
Substances on or about the Project by Tenant or any Tenant Parties.

 

(b)                                 Landlord shall have the right, at any time,
but not more than two (2) times in any calendar year (unless Landlord has
reasonable cause to believe that Tenant has failed to fully comply with the
provisions of this Section 28, or unless required by any lender or governmental
agency), to inspect the Premises and conduct tests and investigations to
determine whether Tenant is in compliance with the provisions of this
Section 28. The reasonable costs of all such inspections, tests and
investigations required by any lender or governmental agency as a result of
Tenant’s handling, use, storage, treatment, transportation or disposal of any
Hazardous Substances shall be borne solely by Tenant. The foregoing rights
granted to Landlord shall not, however, create (i) a duty on Landlord’s part to
inspect, test, investigate, monitor or otherwise observe the Premises or the
activities of Tenant or any Tenant Party with respect to Hazardous Substances,
including, but not limited to, Tenant’s operation, use or remediation thereof,
or (ii) liability on the part of Landlord or any Landlord Party for Tenant’s
use, storage, treatment, transportation, release, or disposal of any Hazardous
Substances, it being understood that Tenant shall be solely responsible for all
liability in connection therewith.

 

28.2                           Landlord Notification.  Tenant shall promptly
provide Landlord with complete copies of all documents, correspondence and other
written materials directed to or from, or relating to, Tenant concerning
environmental issues at the Premises or the Project, including, without
limitation, documents relating to the release, potential release, investigation,
compliance, cleanup and abatement of Hazardous Substances, and any claims,
causes of action or other legal documents related to same. Within twenty-four
(24) hours of any unauthorized release, spill or discharge of Hazardous
Substances, in, on, or about the Premises or Project by Tenant or its employees,
agents, contractors or invitees, Tenant shall provide written notice to Landlord
fully describing the event. Tenant shall also provide Landlord with a copy of
any document or correspondence submitted by or on behalf of Tenant to any
regulatory agency as a result of or in connection with the unauthorized release,
spill or discharge. Within twenty-four (24) hours of receipt by Tenant of any
warning, notice of violation, permit suspension or similar disciplinary measure
relating to Tenant’s actual or alleged failure to comply with any environmental
law, rule, regulation, ordinance or permit, Tenant shall provide written notice
to Landlord.

 

28.3                           Remedial Work.  If any investigation or
monitoring of site conditions or any clean-up, containment, restoration, removal
or remediation of Hazardous Substances (collectively, “Remedial Work”) is
required under any Governmental Requirements due to the use, storage, treatment,
transportation, release, or disposal of any Hazardous Substances on or about the
Project by Tenant or any Tenant Parties, then Tenant shall perform or cause to
be performed the Remedial Work in compliance with Governmental Requirements or,
at Landlord’s option, Landlord may cause such Remedial Work to be performed and
Tenant shall reimburse Landlord for the reasonable costs thereof within thirty
(30) days after demand therefor.  All

 

43

--------------------------------------------------------------------------------


 

Remedial Work performed by Tenant shall be performed by one or more contractors,
selected by Tenant and approved in advance in writing by Landlord, and under the
supervision of a consulting engineer selected by Tenant and approved in advance
in writing by Landlord. All costs and expenses of such Remedial Work shall be
paid by Tenant, including, without limitation, the charges of such
contractor(s), the consulting engineer and Landlord’s reasonable attorneys’ and
experts’ fees and costs incurred in connection with monitoring or review of such
Remedial Work.

 

28.4                           Environmental Questionnaire.  Prior to execution
of this Lease, Tenant shall complete, execute and deliver to Landlord an
Environmental Questionnaire and Disclosure Statement. The completed
Environmental Questionnaire shall be deemed incorporated into this Lease for all
purposes, and Landlord shall be entitled to rely fully on the information
contained therein.  Tenant shall immediately update and resubmit to Landlord the
Environmental Questionnaire if changes occur in the nature, content, handling,
storage, use, treatment, transport, discharge, or disposal of the Hazardous
Substances described therein. Attached hereto as Exhibit E is a form of
Environmental Questionnaire to be executed in accordance with the foregoing
provision.

 

28.5                           Survival.  Tenant’s obligations under this
Section 28 shall survive the expiration or earlier termination of this Lease
until all Claims within the scope of this Section 28 are fully, finally, and
absolutely barred by the applicable statutes of limitations.  If it is
determined by Landlord that the condition of all or any portion of the Premises,
the Building or the Project is not in compliance with the provisions of this
Section 28, including, but not limited to all applicable Governmental
Requirements relating to Hazardous Substances, at the expiration or earlier
termination of this Lease, then Landlord, in its sole discretion, may require
Tenant to hold over possession of the Premises until Tenant can surrender the
Premises to Landlord in the condition required under Section 14 above and in
full compliance with the provisions of this Section 28.  The burden of proof
under this Section 28.5 shall be upon Tenant.  For purposes of Section 14, the
term “normal wear and tear” shall not include any deterioration in the condition
or diminution of the value of any portion of the Premises, the Building or the
Project in any manner whatsoever related directly or indirectly to Hazardous
Substances.   Any such holdover by Tenant shall be with Landlord’s consent, will
not be terminable by Tenant in any event or circumstance and will otherwise be
subject to Section 15 above.

 

28.6                           Definition of “Hazardous Substances”.  “Hazardous
Substances” means any hazardous or toxic substances, materials or waste which
are or become regulated by any local government authority, the state in which
the Project is located or the United States government, including those
substances described in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et
seq., any other applicable federal, state or local law, and the regulations
adopted under these laws.

 

28.7                           Landlord’s Obligations.

 

(a)                                  In the event Remedial Work is required
under any Governmental Requirements to be performed in the Premises as a result
of Hazardous Substances that are located in the Premises prior to the
Commencement Date, Landlord shall not be liable to Tenant

 

44

--------------------------------------------------------------------------------


 

for damages, but Landlord, as Tenant’s sole remedy, shall, except to the extent
arising from the use, storage, treatment, transportation, release or disposal of
any Hazardous Substances on or about the Project by Tenant or any Tenant
Parties, perform or cause to be performed, at no cost to Tenant, the Remedial
Work in compliance with Governmental Requirements. Landlord’s obligation to
perform the Remedial Work hereunder shall apply after the exhaustion of any and
all rights Landlord may have to appeal or contest.

 

(b)                                 Landlord shall indemnify and hold Tenant
harmless from any Claims to the extent any such Claim results from or arises out
of the negligent use, storage, treatment, transportation, release, or disposal
of any Hazardous Substances on or about the Project by Landlord, its agents,
employees, or contractors or relating to contamination due to any hydraulic oil
released to the Land prior to the Delivery Date as a direct result of the
installation, maintenance or operation of the elevators within the Project,
except to the extent such Claim arises by reason of any negligent or intentional
misconduct by Tenant or any Tenant Parties. Landlord’s liability under the
foregoing indemnity (i) is personal to Tenant and may not be assigned to or
relied upon by any third party other than a Permitted Transferee without
Landlord’s prior written consent, which may be withheld in Landlord’s sole and
absolute discretion, (ii) is limited to Tenant’s actual, out of pocket costs
incurred in connection with complying with any order of any applicable state or
federal agencies relating to the remediation, removal, disposal or monitoring
(“Compliance Order”) of Hazardous Substances on or about the Project as a result
of the use, storage, treatment, transportation, release, or disposal by
Landlord, its agents, employees or contractors or relating to contamination due
to any hydraulic oil released to the Land prior to the Delivery Date as a direct
result of the installation, maintenance or operation of the elevators within the
Project, and to reasonable consultants fees and costs and reasonable attorneys’
fees and costs incurred in defending against a proposed Compliance Order, so
long as Landlord may select the attorney to defend Tenant and have sole
authority to make all settlement and other decisions in regard to the
proceedings, including the decision whether to challenge the Compliance Order
(and any related order or action) by appeal or court challenge, and
(iii) specifically excludes any claims, costs, damages or losses for personal
injury, property damage, punitive damages, damage to business, lost profits, or
consequential damages incurred by Tenant or any third party.

 

29.                                 EXCULPATION.  Landlord shall have no
personal liability under this Lease; its liability shall be limited solely and
exclusively to the interest of Landlord in the Project.  In no event shall
Landlord’s liability extend to any other property or assets of Landlord, nor
shall any officer, director, employee, agent, shareholder, partner, member or
beneficiary of Landlord be personally liable for any of Landlord’s obligations
hereunder. Further, in no event shall Landlord be liable under any circumstances
for any consequential damages or for injury or damage to, or interference with,
Tenant’s business, including but not limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill, or loss of
use, however occurring.

 

30.                                 COMMUNICATIONS AND COMPUTER LINES.  Tenant
may install, maintain, replace, remove or use any communications or computer
wires and cables (collectively, the “Lines”) at the Project in or serving the
Premises, provided that (a) Tenant shall obtain Landlord’s prior written
consent, use an experienced and qualified contractor approved in writing by
Landlord, and comply with all of the other provisions of this Lease, (b) the
Lines therefor (including riser cables) shall be appropriately insulated to
prevent excessive electromagnetic

 

45

--------------------------------------------------------------------------------


 

fields or radiation, and shall be surrounded by a protective conduit reasonably
acceptable to Landlord, (c) any new or existing Lines servicing the Premises
shall comply with all Governmental Requirements, and (d) Tenant shall pay all
costs in connection with the foregoing. Landlord reserves the right to require
that Tenant remove any Lines located in or serving the Premises which are
installed in violation of these provisions, or which are at any time in
violation of any Governmental Requirements or represent a dangerous or
potentially dangerous condition. In addition, Landlord reserves the right to
require that Tenant remove any or all Lines installed by or for Tenant within or
serving the Premises upon expiration or sooner termination of this Lease,
provided Landlord notifies Tenant prior to or within thirty (30) days following
such expiration or sooner termination. Any Lines not required to be removed
pursuant to this Section shall, at Landlord’s option, become the property of
Landlord (without payment by Landlord). If Tenant fails to remove such Lines as
required by Landlord, or violates any other provision of this Section, Landlord
may, after ten (10) days’ written notice to Tenant, remove such Lines or remedy
such other violation, at Tenant’s expense (without limiting Landlord’s other
remedies available under this Lease or Governmental Requirements).

 

31.                                 SATELLITE DISH.

 

31.1                           Grant of License.  Subject to the applicable
terms and conditions contained in this Lease (including, without limitation,
Section 5 above and this Section), Tenant shall have a non-exclusive license
(the “License”), to install, operate, maintain and use, during the Term, (a) one
(1) satellite dish and twenty-five (25) radio frequency antennae to service
Tenant’s business in the Premises (collectively, the “Satellite Dish”) on the
open space of the roof of the Building in a location reasonably designated by
Landlord (the “Satellite Dish Roof Area”); and (b) connections for the Satellite
Dish for (i) electrical wiring to the Building’s existing electrical supply and
(ii) cable or similar connection necessary to connect the Satellite Dish with
Tenant’s related equipment located in the Premises.   The routes or paths for
such wiring and connections shall be through the Building’s existing risers,
conduits and shafts, subject to reasonable space limitations and Landlord’s
reasonable requirements for use of such areas, and in all events subject to
Landlord’s reasonable approval of plans and installation pursuant to other
provisions of this Lease, including, without limitation, Section 30 above (such
routes or paths are collectively referred to as the “Cable Path” and all such
electrical and other connections are referred to collectively as the 
“Connections”).  The Satellite Dish and Connections are collectively referred to
as the “Equipment”.

 

31.2                           Interference.  Without limiting the generality of
any other provision hereof, Tenant shall install, maintain and operate the
Equipment in a manner so as to not cause any electrical, electromagnetic, radio
frequency or other material interference with the use and operation of any:
(a) television or radio equipment in or about the Building; (b) present or
future electronic control system for any of the Building’s operating services
and/or Building Systems or the operation of the elevators in the Building;
(c) transmitting, receiving or master television, telecommunications or
microwave antennae equipment currently or hereafter located in any portion of
the Project; or (d) radio communication system now or hereafter used or desired
to be used by Landlord or any other licensee or tenant of Landlord.  Upon notice
of any such interference, Tenant shall immediately cooperate with Landlord to
identify the source of the interference and shall, within twenty-four (24)
hours, if requested by Landlord, cease all operations of the Equipment (except
for intermittent testing as approved by Landlord, which

 

46

--------------------------------------------------------------------------------


 

approval shall not be unreasonably withheld) until the interference has been
corrected to the reasonable satisfaction of Landlord, unless Tenant reasonably
establishes prior to the expiration of such twenty-four (24) hour period that
the interference is not caused by the Equipment, in which case Tenant may
operate its Equipment pursuant to the terms of this Lease. Tenant shall be
responsible for all costs associated with any tests deemed reasonably necessary
to resolve any and all interference as set forth in this Section. If any such
interference caused by Tenant has not been corrected within ten (10) days after
notice to Tenant, Landlord may (i) require Tenant to remove the specific
Equipment causing such interference, or (ii) eliminate the interference at
Tenant’s expense. If the equipment of any other party causes interference with
the Equipment, Tenant shall reasonably cooperate with such other party to
resolve such interference in a mutually acceptable manner.

 

31.3                           Roof Repairs.  In the event Landlord desires to
perform roof repairs and/or roof replacements to the Building (the “Roof
Repairs”), Landlord shall give Tenant at least ten (10) days’ prior written
notice of the date Landlord intends to commence such Roof Repairs (except in the
event of an emergency, in which event Landlord shall furnish Tenant with
reasonable notice in light of the circumstances). Tenant shall, within ten
(10) days following receipt of such notice, undertake such measures as it deems
suitable to protect the Equipment from interference by Landlord, its agents,
contractors or employees, in the course of any Roof Repairs.

 

31.4                           Rules and Regulations.  Without limiting the
applicable provisions of this Lease, Tenant’s use of the roof of the Building
for the installation, operation, maintenance and use of the Equipment shall be
subject to the terms and conditions contained in the Rooftop Work Rules and
Regulations attached hereto as Exhibit B-1.

 

32.                                 REDUCTION OPTION.

 

32.1                           Exercise of Reduction Option.  Subject to the
terms and conditions contained herein, Tenant shall have a one (1) time right
(the “Reduction Option”) to reduce the size of the Premises to 5l,224 rentable
square fleet, so that the Premises subject to this Lease shall be that space
comprising the entirety of the second floor of the Building as identified on
Exhibit A-2 and the portion of the first floor of the Building single hatched on
Exhibit A-3 attached hereto (collectively, the “Remainder Premises”). The
Reduction Option shall be exercisable only by giving Landlord unconditional and
irrevocable written notice (“Reduction Notice”) thereof within one hundred
twenty (120) days after Tenant’s execution of this Lease. If Tenant fails to
timely exercise the Reduction Option, Tenant’s exercise of the Reduction Option
shall be null and void. In addition, Tenant’s exercise of the Reduction Option
shall, at Landlord’s election, be null and void if any Event of Default by
Tenant under this Lease exists on the date of Landlord’s receipt of Tenant’s
Reduction Notice or at any time thereafter prior to the Surrender Date (as
hereafter defined). If Tenant exercises the Reduction Option, the reduction in
the size of the Premises shall be effective as of the date that is thirty (30)
days after the date of the Reduction Notice (the “Surrender Date”), and Tenant
shall surrender the portion of the Premises other than the Remainder Premises
(the “Deletion Space”) to Landlord in the condition required pursuant to
Section 14 hereof on or before the Surrender Date. If Tenant fails to so vacate
and surrender possession of the Deletion Space on the Surrender Date, the
provisions of Section 15 hereof shall apply to Tenant’s continued occupancy. At
Landlord’s request, Tenant shall

 

47

--------------------------------------------------------------------------------


 

promptly execute an amendment to this Lease to reflect the reduction in the size
of the Premises (including proportionate reductions in Base Rent and
Proportionate Share).

 

32.2                           Personal to Tenant.  The Reduction Option is
personal to, and may be exercised only by, the original named Tenant hereunder
or a Permitted Transferee.  If Tenant assigns this Lease or sublets all or any
portion of the Premises other than to a Permitted Transferee, then immediately
upon such assignment or subletting, Tenant’s right to exercise the Reduction
Option shall simultaneously terminate and be of no further force or effect.  No
assignee or subtenant other than a Permitted Transferee shall have any right to
exercise the Reduction Option.

 

32.3                               If Tenant exercises the Reduction Option,
then, within thirty (30) days after the Surrender Date, Tenant, at its sole cost
and expense, shall make such alterations that (i) Landlord deems reasonably
necessary or appropriate to demise the Remainder Premises, and (ii) Tenant deems
reasonably necessary or appropriate to create access from the Remainder Premises
to the freight elevator in the dock area.  Such alterations shall comply with
the requirements of Section 5 above.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

LANDLORD:

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:

CarrAmerica Realty Corporation,

 

a Maryland corporation, its general partner

 

 

 

By:

 

 

 

 

Christopher Peatross

 

 

Managing Director

 

 

 

Date of Execution:

 

 

 

TENANT:

 

PROXIM CORPORATION,

a Delaware corporation

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[chairman, president or vice-president]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[secretary, assistant secretary,

 

chief financial officer or assistant treasurer]

 

Date of Execution:

 

 

 

49

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STIPULATION

 

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LC AMENDMENT CERTIFICATE PROVISION

“OR

 

(C)                                “Beneficiary has the right to draw upon the
Letter of Credit pursuant to the terms and conditions of that certain Lease
Termination Agreement dated [INSERT DATE], as amended from time to time,
executed by and between Beneficiary, Applicant, and Proxim Wireless
Networks, Inc.”

 

1

--------------------------------------------------------------------------------